Exhibit 10.3

 

EXECUTION COPY

 

$300,000,000

 

5 – YEAR CREDIT AGREEMENT

 

among

 

DOW JONES & COMPANY, INC.,

as Borrower,

 

The Several Lenders

from Time to Time Parties Hereto,

 

LLOYDS TSB BANK PLC

and

MELLON BANK, N.A.,

as Co-Documentation Agents,

 

BANK OF AMERICA, N.A.

and

BANK OF TOKYO-MITSUBISHI TRUST COMPANY,

as Co-Syndication Agents,

 

and

 

JPMORGAN CHASE BANK,

as Administrative Agent

 

Dated as of June 21, 2004

 

J.P. MORGAN SECURITIES INC.,

 

as Lead Arranger and Book Runner



--------------------------------------------------------------------------------

Table Of Contents

 

         Page


--------------------------------------------------------------------------------

    1.1  

  Defined Terms    1

1.2  

  Other Definitional Provisions    11

SECTION 2. AMOUNT AND TERMS OF LOAN COMMITMENTS

   12

2.1  

  Revolving Credit Commitments    12

2.2  

  The Competitive Loans    13

2.3  

  Type of Revolving Credit Loans    16

2.4  

  Fees    16

2.5  

  Termination or Reduction of Loan Commitments    16

2.6  

  Repayment of Loans    17

2.7  

  Optional Prepayments    17

2.8  

  Interest Rate and Payment Dates    17

2.9  

  Computation of Interest and Fees    18

2.10

  Inability to Determine Interest Rate    18

2.11

  Pro Rata Borrowings and Payments    19

2.12

  Taxes    20

2.13

  Illegality    23

2.14

  Requirements of Law    23

2.15

  Indemnity    24

2.16

  Increase of Loan Commitments    24

SECTION 3. REPRESENTATIONS AND WARRANTIES

   25

3.1  

  Financial Condition    25

3.2  

  No Change    26

3.3  

  Corporate Existence; Compliance with Law    26

3.4  

  Corporate Power; Authorization; Enforceable Obligations    26

3.5  

  No Legal Bar    26

3.6  

  No Material Litigation    26

3.7  

  No Default    27

3.8  

  Ownership of Property; Liens    27

3.9  

  No Burdensome Restrictions    27

3.10

  Taxes    27

3.11

  Federal Regulations    27

3.12

  ERISA    28

3.13

  Investment Company Act    28

3.14

  Subsidiaries    28

3.15

  Purpose of Loans    28

SECTION 4. CONDITIONS PRECEDENT

   28

4.1  

  Conditions to Effectiveness    28

4.2  

  Conditions to All Loans    29

SECTION 5. AFFIRMATIVE COVENANTS

   30

5.1  

  Financial Statements    30

5.2  

  Certificates; Other Information    31

5.3  

  Payment of Obligations    31

5.4  

  Conduct of Business and Maintenance of Existence    31



--------------------------------------------------------------------------------

5.5  

   Maintenance of Property; Insurance    31

5.6  

   Inspection of Property; Books and Records; Discussions    32

5.7  

   Notices    32

SECTION 6. NEGATIVE COVENANTS

   33

6.1  

   Limitation on Liens    33

6.2  

   Limitation on Mergers and Sales of Assets    34

6.3  

   Maintenance of Ratio of Consolidated Total Indebtedness to Annualized
Consolidated Cash Flow.    34

6.4  

   Maintenance of Ratio of Annualized Consolidated Cash Flow to Annualized
Consolidated Interest Expense    34

SECTION 7. EVENTS OF DEFAULT

   35

SECTION 8. THE ADMINISTRATIVE AGENT

   36

8.1  

   Appointment    36

8.2  

   Delegation of Duties    37

8.3  

   Exculpatory Provisions    37

8.4  

   Reliance by Administrative Agent    37

8.5  

   Notice of Default    38

8.6  

   Non-Reliance on Administrative Agent; Other Lenders    38

8.7  

   Indemnification    38

8.8  

   Administrative Agent in Its Individual Capacity    39

8.9  

   Successor Administrative Agent    39

8.10

   Documentation Agent and Syndication Agent    39

SECTION 9. MISCELLANEOUS

   39

9.1  

   Amendments and Waivers    39

9.2  

   Notices    40

9.3  

   No Waiver; Cumulative Remedies    41

9.4  

   Survival of Representations and Warranties    41

9.5  

   Payment of Expenses and Taxes    41

9.6  

   Successors and Assigns; Participations and Assignments    42

9.7  

   Adjustments; Set-off    45

9.8  

   Counterparts    46

9.9  

   Severability    46

9.10

   Integration    46

9.11

   Governing Law    46

9.12

   Submission To Jurisdiction; Waivers    46

Schedules

    

1.1  

   Loan Commitments    61

3.14

   Subsidiaries of the Company     

6.1  

   Existing Liens     

9.2  

   Names and Addresses of Lenders    62

Exhibits

         

A  

   Form of Borrowing Notice for Revolving Credit Loans     

 

 



--------------------------------------------------------------------------------

B

   Form of Competitive Loan Request

C

  

Form of Competitive Loan Offer

D

   Form of Competitive Loan Confirmation

E

  

Form of Exemption Certificate

F

   Form of Opinion of Peter G. Skinner, Executive Vice President, General
Counsel and Secretary

G

  

Form of Officer’s Certificate

H

   Form of Certificate of the Secretary of the Company

I

  

Form of Competitive Loan Assignment

J

   Form of Assignment and Acceptance

 

#



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 21, 2004, among DOW JONES & COMPANY, INC., a
Delaware corporation (the “Company”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), LLOYDS TSB BANK PLC and MELLON BANK, N.A., as co-documentation
agents (in such capacity, the “Documentation Agent”), BANK OF AMERICA, N.A. and
BANK OF TOKYO-MITSUBISHI TRUST COMPANY, as co-syndication agents (in such
capacity, the “Syndication Agent”), and JPMORGAN CHASE BANK, as administrative
agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the several banks and other financial institutions or
entities from time to time parties thereto, Lloyds TSB Bank plc and Mellon Bank,
N.A., as co-documentation agents, The Bank of New York and Fleet National Bank,
as co-syndication agents, and JPMorgan Chase Bank (f/k/a The Chase Manhattan
Bank), as administrative agent, are parties to the 364-Day Credit Agreement,
dated as of June 23, 2003 (as amended, supplemented or otherwise modified, the
“364-Day Credit Agreement”);

 

WHEREAS, the Company, the several banks and other financial institutions or
entities from time to time parties thereto, Lloyds TSB Bank plc and Mellon Bank,
N.A., as co-documentation agents, The Bank of New York and Fleet National Bank,
as co-syndication agents, and JPMorgan Chase Bank (f/k/a The Chase Manhattan
Bank), as administrative agent, are parties to the 4-Year Credit Agreement,
dated as of June 24, 2002 (as amended, supplemented or otherwise modified, the
“4-Year Credit Agreement”);

 

WHEREAS, the Company, the several banks and other financial institutions or
entities from time to time parties thereto, Lloyds TSB Bank plc and Westdeutsche
Landesbank Girozentrale, as co-documentation agents, The Bank of New York and
Fleet National Bank, as co-syndication agents, and JPMorgan Chase Bank (f/k/a
The Chase Manhattan Bank), as administrative agent, are parties to the 5-Year
Credit Agreement, dated as of June 25, 2001 (as amended, supplemented or
otherwise modified from time to time, the “Existing 5-Year Credit Agreement”);
and

 

WHEREAS, the parties hereto desire to enter into this Credit Agreement (as
amended, supplemented or otherwise modified from time to time, the “Agreement”)
to replace the 364-Day Agreement and the 4-Year Credit Agreement;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms

 

As used in this Agreement, the following terms have the following meanings:

 

“Absolute Rate Competitive Loan Request”: any Competitive Loan Request
requesting the Competitive Loan Lenders to offer to make Competitive Loans at an
absolute rate (as opposed to a rate composed of the Applicable Index Rate plus
(or minus) a margin).

 

“Affiliate”: any Person (other than a Subsidiary) which, directly or indirectly,
is in control of, is controlled by, or is under common control with such Person.
For purposes of this

 

1



--------------------------------------------------------------------------------

definition, control of a Person shall mean the power, direct or indirect, (i) to
vote 10% or more of the securities having ordinary voting power for the election
of directors of such Person or (ii) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

 

“Aggregate Loan Commitments”: at any time, the sum of the aggregate amount of
the Loan Commitments then in effect and the aggregate amount of the Loan
Commitments (as defined in the Existing 5-Year Credit Agreement) then in effect.

 

“Aggregate Loans”: at a particular time, the sum of the then outstanding
principal amount of Revolving Credit Loans and Competitive Loans.

 

“Agreement”: as defined in the recitals hereto.

 

“Alternate Base Rate”: at any particular date, the highest of (a) the Prime
Rate, (b) ½ of 1% above the rate set forth for such date opposite the caption
“Federal Funds (Effective)” in the weekly statistical release designated as
“H.15 (519),” or any successor publication, published by the Board of Governors
of the Federal Reserve System and (c) the Base CD Rate in effect on such date
plus 1%. ”Base CD Rate” shall mean a rate per annum equal to the following:

 

Three-Month Secondary CD Rate + Assessment Rate

1.00 - Reserve Percentage

 

“Three-Month Secondary CD Rate” shall mean, for any day, the secondary market
rate for three-month certificates of deposit reported as being in effect on such
day (or, if such day shall not be a Business Day, the next preceding Business
Day) by the Board of Governors of the Federal Reserve System through the public
information telephone line of the Federal Reserve Bank of New York (which rate
will, under the current practices of the Board of Governors of the Federal
Reserve System, be published in Federal Reserve Statistical Release H.15(519)
during the week following such day), or, if such rate shall not be so reported
on such day or such next preceding Business Day, the average of the secondary
market quotations for three-month certificates of deposit of major money center
banks in New York City received at approximately 10:00 a.m., New York City time,
on such day (or, if such day shall not be a Business Day, on the next preceding
Business Day) by the Administrative Agent from three New York City negotiable
certificate of deposit dealers of recognized standing selected by it. If for any
reason the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that it is unable to ascertain the Base CD
Rate or the rate set forth in clause (b) above or both for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms thereof, the Alternate Base Rate shall
be determined without regard to clause (b) or (c), or both, of the first
sentence of this definition, as appropriate, until the circumstances giving rise
to such inability no longer exist. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Three-Month Secondary CD Rate or the rate set
forth in clause (b) shall be effective on the effective day of such change in
such rate.

 

“Alternate Base Rate Loans”: Revolving Credit Loans at such time as they are
made and/or being maintained at a rate of interest based upon the Alternate Base
Rate.

 

“Annualized Consolidated Cash Flow”: as at the last day of any fiscal quarter of
the Company the Consolidated Cash Flow for the period of four consecutive fiscal
quarters ending on such day.

 

2



--------------------------------------------------------------------------------

“Annualized Consolidated Interest Expense”: as at the last day of any fiscal
quarter of the Company the Consolidated Interest Expense for the period of four
consecutive fiscal quarters ending on such day.

 

“Applicable Facility Fee Percentage”: on any date, the rate per annum set forth
below which corresponds with the then current rating of the Company’s senior
unsecured long-term debt issued by S&P and Moody’s respectively.

 

Level

--------------------------------------------------------------------------------

 

Ratings

--------------------------------------------------------------------------------

 

Applicable Facility Fee

Percentage

--------------------------------------------------------------------------------

I

  AA-/Aa3 or higher   0.06%

II

  A+/A1   0.07%

III

  A/A2 or lower   0.08%

 

Changes in the Applicable Facility Fee Percentage shall become effective on the
date on which S&P and/or Moody’s changes the rating it has issued for the
Company’s senior unsecured long-term debt. In the event of split ratings, the
Level corresponding to the higher of such ratings shall apply unless the split
is more than one Level, in which case Level II shall apply; if only one of such
two agencies issues a rating, such rating shall apply.

 

“Applicable Index Rate”: in respect of any Competitive Loan requested pursuant
to an Index Rate Competitive Loan Request, the Eurodollar Rate applicable to the
Interest Period for such Competitive Loan.

 

“Applicable Margin”: on any date with respect to the Loans comprising any
Eurodollar Loans, the rate per annum set forth below which corresponds with the
then current rating of the Company’s senior unsecured non-credit-enhanced
long-term debt issued by S&P and Moody’s respectively.

 

Level

--------------------------------------------------------------------------------

 

Ratings

--------------------------------------------------------------------------------

 

Applicable Margin

--------------------------------------------------------------------------------

I

  AA-/Aa3 or higher   0.14%

II

  A+/A1   0.18%

III

  A/A2 or lower   0.22%

 

Changes in the Applicable Margin shall become effective on the date on which S&P
and/or Moody’s changes the rating it has issued for the Company’s senior
unsecured long-term debt. In the event of split ratings, the Level corresponding
to the higher of such ratings shall apply unless the split is more than one
Level, in which case Level II shall apply; if only one of such two agencies
issues a rating, such rating shall apply.

 

“Approved Fund”: as defined in subsection 9.6(b)(ii).

 

“Assessment Rate”: for any day, the annual assessment rate in effect on such day
that is payable by a member of the Bank Insurance Fund maintained by the Federal
Deposit Insurance Corporation (the “FDIC”) classified as well-capitalized and
within supervisory subgroup “B” (or a comparable successor assessment risk
classification) within the meaning of 12 C.F.R. § 327.4 (or any successor
provision) to the FDIC (or any successor) for the FDIC’s (or such successor’s)
insuring time deposits at offices of such institution in the United States.

 

3



--------------------------------------------------------------------------------

“Assignee”: as defined in subsection 9.6(b)(i).

 

“Assignment and Acceptance”: an Assignment and Acceptance, substantially in the
form of Exhibit J.

 

“Augmenting Lender”: as defined in subsection 2.16.

 

“Available Loan Commitment”: as to any Lender, at a particular time, an amount
equal to such Lender’s Commitment Percentage multiplied by the difference
between (a) the amount of the Loan Commitments at such time and (b) the
Aggregate Loans at such time; collectively, as to all the Lenders, the
“Available Loan Commitments.”

 

“Base CD Rate”: as defined in the definition of Alternate Base Rate.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrowing Date”: in respect of any Revolving Credit Loan, the date on which
such Revolving Credit Loan is made.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Closing Date”: the date on which the conditions in Section 4 are satisfied in
full, which shall be a Business Day which is on or before the date of the
initial Loans.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Combined Loan Commitments”: as to any Lender at any time, the sum of such
Lender’s Loan Commitment then in effect and such Lender’s Loan Commitment (as
defined in the Existing 5-Year Credit Agreement) then in effect.

 

“Commitment Percentage”: as to any Lender at any particular time, the percentage
of the aggregate Loan Commitments then constituted by such Lender’s Loan
Commitment.

 

“Commitment Period”: the period from and including the Closing Date to but not
including the Maturity Date or such earlier date as the Loan Commitments shall
terminate as provided herein.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code.

 

“Competitive Loan”: each Competitive Loan made pursuant to subsection 2.2; the
aggregate amount advanced by a Competitive Loan Lender pursuant to subsection
2.2 on each Competitive Loan Date shall constitute one or more Competitive
Loans, as specified by such Competitive Loan Lender pursuant to subsection
2.2(b)(vi).

 

4



--------------------------------------------------------------------------------

“Competitive Loan Assignees”: as defined in subsection 9.6(c).

 

“Competitive Loan Assignment”: a Competitive Loan Assignment, substantially in
the form of Exhibit I.

 

“Competitive Loan Confirmation”: each confirmation by the Company of its
acceptance of Competitive Loan Offers, which Competitive Loan Confirmation shall
be substantially in the form of Exhibit D and shall be delivered to the
Administrative Agent in writing or by facsimile transmission.

 

“Competitive Loan Date”: each date on which a Competitive Loan is made pursuant
to subsection 2.2.

 

“Competitive Loan Lenders”: Lenders from time to time offering Competitive
Loans.

 

“Competitive Loan Offer”: each offer by a Competitive Loan Lender to make
Competitive Loans pursuant to a Competitive Loan Request, which Competitive Loan
Offer shall contain the information specified in Exhibit C and shall be
delivered to the Administrative Agent by telephone, immediately confirmed by
facsimile transmission.

 

“Competitive Loan Request”: each request by the Company for Competitive Loan
Lenders to submit bids to make Competitive Loans, which shall contain the
information in respect of such requested Competitive Loans specified in Exhibit
B and shall be delivered to the Administrative Agent in writing, by facsimile
transmission, or by telephone, immediately confirmed by facsimile transmission.

 

“Consolidated Cash Flow”: for any period, Consolidated Operating Income for such
period plus (a) income representing equity in the earnings of Affiliates
received in cash by the Company and its Subsidiaries during such period and (b)
the aggregate amounts deducted in determining such Consolidated Operating Income
in respect of (i) amortization expenses, (ii) depreciation expenses and (iii)
the non-cash portion of any extraordinary, non-recurring or unusual losses or of
any restructuring charges or charges for September 11, 2001-related items and
minus the aggregate amounts included in determining such Consolidated Operating
Income in respect of the non-cash portion of any extraordinary, non-recurring or
unusual gains or of any restructuring gains or gains from September 11,
2001-related items.

 

“Consolidated Interest Expense”: for any period, interest expense of the Company
and its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, and including, whether or not it would be treated as
interest expense in accordance with GAAP, the accretion during such period on
the “contract guarantee obligations” described in clause (d) of the definition
of Consolidated Total Indebtedness.

 

“Consolidated Net Worth”: at a particular date, all amounts which would be
included under shareholders’ equity on a consolidated balance sheet of the
Company and its Subsidiaries at such date, determined in accordance with GAAP.

 

“Consolidated Operating Income”: for any period, the excess, if any, of (a) the
consolidated total revenues of the Company and its Subsidiaries for such period
over (b) the consolidated total operating expenses of the Company and its
Subsidiaries for such period, determined in accordance with GAAP and in a manner
consistent with the audited consolidated statements of income of the Company and
its Subsidiaries for the year ended December 31, 2003.

 

5



--------------------------------------------------------------------------------

“Consolidated Total Assets”: at a particular date, all amounts which would be
included as assets on a consolidated balance sheet of the Company and its
Subsidiaries at such date, determined in accordance with GAAP.

 

“Consolidated Total Capitalization”: at a particular date, the sum of
Consolidated Net Worth and Consolidated Total Indebtedness.

 

“Consolidated Total Indebtedness”: at a particular date, all items which would,
in conformity with GAAP, be classified as Indebtedness on a consolidated balance
sheet of the Company and its Subsidiaries as at such date, but in any event
including without any duplication (a) indebtedness arising under acceptance
facilities and the face amount of all letters of credit issued for the account
of the Company or any Subsidiary and all drafts drawn thereunder, (b) all
Indebtedness secured by any Lien on any property owned by the Company or any
Subsidiary even though the Company or such Subsidiary has not assumed or
otherwise become liable for the payment thereof, (c) all Guarantee Obligations
of the Company and its Subsidiaries in respect of Indebtedness of other Persons
and (d) all amounts reflected on the Company’s consolidated balance sheet for
“contract guarantee obligations” relating to the litigation described in Section
3.6(b).

 

“Continuing Directors”: the directors of the Company on the Closing Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Company is recommended by at least a
majority of the then Continuing Directors.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of its property is bound.

 

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Documentation Agent”: as defined in the preamble hereto.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the

 

6



--------------------------------------------------------------------------------

beginning of such Interest Period. In the event that such rate does not appear
on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements

 

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, event or act has been satisfied.

 

“Existing 5-Year Credit Agreement”: as defined in the recitals hereto.

 

“Facility Fee”: as defined in subsection 2.4; collectively, the “Facility Fees.”

 

“Financing Lease”: (a) any lease of property, real or personal, the then present
value of the minimum rental commitment under which is required to be capitalized
on a consolidated balance sheet of the Company and its Subsidiaries in
accordance with GAAP, and (b) any other such lease to the extent that the
obligations thereunder are capitalized on a balance sheet of the lessee.

 

“4-Year Credit Agreement”: as defined in the recitals hereto.

 

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time except that for purposes of subsections 6.3 and 6.4,
GAAP shall be determined on the basis of such principles in effect on the date
hereof and consistent with those used in the preparation of the most recent
audited financial statements delivered pursuant to subsection 3.1.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

“Guarantee Obligation”: as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working

 

7



--------------------------------------------------------------------------------

capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided, however,
that the term Guarantee Obligation shall not include endorsements of instruments
for deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

 

“Indebtedness”: of a Person, at a particular date, the sum (without duplication)
at such date of (a) indebtedness for borrowed money (including, without
limitation, any indebtedness evidenced by any note, bond, debenture or other
instrument) or for the deferred purchase price of property or services in
respect of which such Person is liable, as obligor, other than accounts payable
for the deferred purchase price of property or services incurred in the ordinary
course of business and which are not in excess of 90 days past the invoice or
billing date, or if in excess of 90 days past the invoice or billing date are
being contested in good faith by appropriate actions or proceedings, (b)
obligations of such Person under Financing Leases and (c) any obligations of
such Person in respect of letters of credit, acceptances, or similar obligations
issued or created for the account of such Person.

 

“Index Rate Competitive Loan Request”: any Competitive Loan Request requesting
the Competitive Loan Lenders to offer to make Competitive Loans at an interest
rate equal to the Applicable Index Rate plus (or minus) a margin.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is Insolvent within the meaning of such term as used in Section 4245 of
ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Interest Payment Date”: (a) as to any Alternate Base Rate Loan, the last day of
each March, June, September and December, commencing on the first of such days
to occur after Alternate Base Rate Loans are made, (b) as to any Eurodollar Loan
in respect of which the Company has selected an Interest Period of one, two or
three months, the last day of such Interest Period and (c) as to any Eurodollar
Loan in respect of which the Company has selected a longer Interest Period than
the periods described in clause (b) above, the last day of each March, June,
September and December falling within such Interest Period and the last day of
such Interest Period.

 

“Interest Period”: with respect to any Eurodollar Loan, the period commencing on
the Borrowing Date with respect to such Eurodollar Loan and ending one, two,
three or six months thereafter, as selected by the Company in its notice of
borrowing as provided in subsection 2.1(d);

 

(a) with respect to any Alternate Base Rate Loan, the period commencing on the
Borrowing Date with respect to such Alternate Base Rate Loan and ending on the
earliest to occur of the last day of March, June, September or December
following such Borrowing Date;

 

(b) with respect to any Competitive Loan made pursuant to a Competitive Loan
Request, the period commencing on the Competitive Loan Date with respect to such
Competitive Loan and ending on the date not less than 7 nor more than 180 days
thereafter, as specified by the Company in such Competitive Loan Request;

 

8



--------------------------------------------------------------------------------

provided that the foregoing provisions are subject to the following:

 

if any Interest Period pertaining to a Eurodollar Loan or a Competitive Loan
made pursuant to an Index Rate Competitive Loan Request would otherwise end on a
day which is not a Working Day, that Interest Period shall be extended to the
next succeeding Working Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Working Day;

 

any Interest Period pertaining to a Eurodollar Loan that begins on the last
Working Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Working Day of a calendar month;

 

if any Interest Period pertaining to an Alternate Base Rate Loan or a
Competitive Loan made pursuant to an Absolute Rate Competitive Loan Request
would otherwise end on a day which is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day;

 

any Interest Period that would otherwise extend beyond the Maturity Date shall
end on such Maturity Date; and

 

the Company shall select Interest Periods so as not to require a prepayment of
any Eurodollar Loan during an Interest Period for such Loan.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any Financing Lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable law of any jurisdiction in respect of any
of the foregoing).

 

“Loan” and “Loans”: the collective reference to the Revolving Credit Loans and
the Competitive Loans.

 

“Loan Commitment”: as to any Lender, the obligation of such Lender, if any, to
make Revolving Credit Loans in an aggregate principal amount not to exceed the
amount set forth under the heading “Loan Commitment” opposite such Lender’s name
on Schedule 1.1 or in the Assignment and Acceptance pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original aggregate amount of the Loan
Commitments is $300,000,000.

 

“Margin Stock”: ”margin stock” as such term is defined in Regulation U of the
Board of Governors of the Federal Reserve System.

 

“Maturity Date”: means June 21, 2009.

 

“Moody’s”: Moody’s Investors Service, Inc.

 

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

9



--------------------------------------------------------------------------------

“Notes”: the collective reference to any promissory notes evidencing Loans.

 

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any Note.

 

“Participants”: as defined in subsection 9.6(c)(i).

 

“Payment Sharing Notice”: a written notice from the Company, or any Lender,
informing the Administrative Agent that an Event of Default has occurred and is
continuing and directing the Administrative Agent to allocate payments
thereafter received from the Company in accordance with subsection 2.11(c).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: at any particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate”: the rate of interest publicly announced by JPMorgan Chase Bank in
New York, New York from time to time as its prime rate. The Prime Rate is not
intended to be the lowest rate of interest charged by JPMorgan Chase Bank in
connection with extensions of credit to debtors.

 

“Refunding Borrowing”: a borrowing of Revolving Credit Loans which, after
application of the proceeds thereof, results in no net increase in the aggregate
outstanding principal amount of Revolving Credit Loans made by any Lender.

 

“Register”: as defined in subsection 9.6(b)(v).

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such Plan is in reorganization within the meaning of such term as used in
Section 4245 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA or
the regulations thereunder.

 

“Required Lenders”: at any date, Lenders having Loan Commitments aggregating
over one-half of the total Loan Commitments (or, at any time the Loan
Commitments have expired or terminated, the Lenders having over one-half of the
total Loans then outstanding).

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

10



--------------------------------------------------------------------------------

“Reserve Percentage”: for any day, that percentage (expressed as a decimal)
which is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor), for determining the maximum reserve
requirement for a Depository Institution (as defined in Regulation D of such
Board as in effect from time to time) in respect of new non-personal time
deposits in Dollars having a maturity of 30 days or more.

 

“Responsible Officer”: the Chief Executive Officer or the President of the
Company or, with respect to financial matters, the Chief Financial Officer of
the Company.

 

“Revolving Credit Loans”: Loans made pursuant to subsection 2.1; individually a
“Revolving Credit Loan.”

 

“S&P”: Standard & Poor’s Corporation.

 

“Single Employer Plan”: any Plan which is not a Multiemployer Plan.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership, limited liability company or other entity are at the time owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Company.

 

“Syndication Agent”: as defined in the preamble hereto.

 

“364-Day Credit Agreement”: as defined in the recitals hereto.

 

“Three-Month Secondary CD Rate”: as defined in the definition of Alternate Base
Rate.

 

“Transfer Effective Date”: as defined in each Assignment and Acceptance.

 

“Transferees”: as defined in subsection 9.6(d).

 

“Type”: as to any Revolving Credit Loan, its nature as an Alternate Base Rate
Loan or a Eurodollar Loan.

 

“Utilization Fee”: as defined in subsection 2.4(b).

 

“Working Day”: any day on which dealings in foreign currencies and exchange
between banks may be carried on in London, England and in New York, New York.

 

1.2 Other Definitional Provisions.

 

Unless otherwise specified herein, all terms defined in this Agreement shall
have the defined meanings when used in any Notes or any certificate or other
document made or delivered pursuant hereto.

 

(a) As used herein and in any Notes, and any certificate or other document made
or

 

11



--------------------------------------------------------------------------------

delivered pursuant hereto or thereto, (i) accounting terms relating to the
Company and its Subsidiaries not defined in subsection 1.1 and accounting terms
partly defined in subsection 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume or become liable in respect of (and the words “incurred” and
“incurrence” shall have correlative meanings), and (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights.

 

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified.

 

SECTION 2. AMOUNT AND TERMS OF LOAN COMMITMENTS

 

2.1 Revolving Credit Commitments.

 

Subject to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans (individually a “Revolving Credit Loan”) to the Company
from time to time during the Commitment Period in an aggregate principal amount
at any one time outstanding not to exceed the amount of such Lender’s Loan
Commitment; provided that no Revolving Credit Loan shall be made hereunder which
would result in the Aggregate Loans outstanding hereunder being in excess of the
Loan Commitments then in effect. During the Commitment Period the Company may
use the Loan Commitments by borrowing, prepaying the Revolving Credit Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.

 

(a) No Eurodollar Loan shall be made after the date that is 30 days prior to the
Maturity Date.

 

(b) Each Revolving Credit Loan shall finally mature on the Maturity Date. Each
Revolving Credit Loan shall bear interest on the unpaid principal amount thereof
from time to time outstanding at the applicable interest rate per annum
determined as provided in, and shall be payable on the dates specified in,
subsections 2.8 and 2.9.

 

(c) The Company may borrow under the Loan Commitments during the Commitment
Period on any Working Day if the borrowing is a Eurodollar Loan or on any
Business Day if the borrowing is an Alternate Base Rate Loan; provided that the
Company shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 10:00 A.M., New York City
time, (a) 3 Working Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, and (b) on the requested Borrowing Date, in the case of
Alternate Base Rate Loans). Each such notice shall be given in writing or by
facsimile transmission substantially in the form of Exhibit A (with appropriate
insertions) or shall be given by telephone (specifying the information set forth
in Exhibit A) promptly confirmed by notice given in writing or by facsimile
transmission substantially in the form of Exhibit A (with appropriate
insertions). Each borrowing pursuant to the Loan Commitments shall be in an
aggregate principal amount equal to (a) the lesser of, in the case of Alternate
Base Rate Loans, (i) $10,000,000 or a whole

 

12



--------------------------------------------------------------------------------

multiple of $1,000,000 in excess thereof, and (ii) the Available Loan
Commitments and (b) in the case of Eurodollar Loans, $10,000,000 or a whole
multiple of $1,000,000 in excess thereof. Upon receipt of such notice from the
Company the Administrative Agent shall promptly notify each Lender thereof. Each
Lender will make the amount of its share of each borrowing available to the
Administrative Agent for the account of the Company at the office of the
Administrative Agent set forth in subsection 9.2 at or before 11:00 A.M. on the
Borrowing Date requested by the Company in funds immediately available to the
Administrative Agent as the Administrative Agent may direct. The proceeds of all
such Loans will then be made available to the Company by the Administrative
Agent at the office of the Administrative Agent specified in subsection 9.2 by
crediting the account of the Company on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 

(d) If any Lender makes a Revolving Credit Loan on a day on which the Company is
to repay all or any part of any outstanding Revolving Credit Loan from such
Lender, such Lender shall apply the proceeds of the requested Revolving Credit
Loan to make such repayment, and only an amount equal to the difference (if any)
between the amount being borrowed and the amount being repaid shall be made
available by such Lender to the Administrative Agent as provided in paragraph
(d) above, or remitted by the Company to the Administrative Agent for the
account of such Lender as provided in subsection 2.6, as the case may be.

 

2.2 The Competitive Loans.

 

The Lenders may make Competitive Loans to the Company from time to time on any
Business Day (in the case of Competitive Loans made pursuant to an Absolute Rate
Competitive Loan Request) or any Working Day (in the case of Competitive Loans
made pursuant to an Index Rate Competitive Loan Request) during the period from
the Closing Date until the date occurring 14 days prior to the Maturity Date in
the manner set forth in this subsection 2.2 and in amounts such that the
Aggregate Loans at any time outstanding shall not exceed the aggregate amount of
the Loan Commitments at such time; provided, however, that the aggregate
principal amount of the outstanding Competitive Loans of a Lender may (but shall
not be required to) exceed its Loan Commitment.

 

(a) (i) The Company shall request Competitive Loans by delivering a Competitive
Loan Request to the Administrative Agent, not later than 12:00 Noon (New York
City time) four Working Days prior to the proposed Competitive Loan Date (in the
case of an Index Rate Competitive Loan Request), and not later than 10:00 A.M.
(New York City time) one Business Day prior to the proposed Competitive Loan
Date (in the case of an Absolute Rate Competitive Loan Request); provided that
(i) an Index Rate Competitive Loan request shall not be made until at least one
Business Day has passed since the most recent Competitive Loan Date and (ii) an
Absolute Rate Competitive Loan Request shall not be made until at least four
Business Days have passed since the most recent Competitive Loan Date. Each
Competitive Loan Request may solicit bids for Competitive Loans in an aggregate
principal amount of $10,000,000 or an integral multiple in excess of $1,000,000
thereof and for not more than three alternative maturity dates for such
Competitive Loans. The maturity date for each Competitive Loan shall be not less
than 7 days nor more than 180 days after the Competitive Loan Date therefor (and
in any event not after the Maturity Date and in any event subject to the proviso
to the definition of “Interest Period”). The Administrative Agent shall promptly
notify each Lender by facsimile transmission of the contents of each Competitive
Loan Request received by it.

 

(i) In the case of an Index Rate Competitive Loan Request, upon receipt of
notice from the Administrative Agent of the contents of such Competitive Loan
Request, any Competitive Loan Lender

 

13



--------------------------------------------------------------------------------

that elects, in its sole discretion, to do so, shall irrevocably offer to make
one or more Competitive Loans at the Applicable Index Rate plus or minus a
margin for each such Competitive Loan determined by such Competitive Loan Lender
in its sole discretion. Any such irrevocable offer shall be made by delivering a
Competitive Loan Offer to the Administrative Agent, before 10:30 A.M. (New York
City time) three Working Days before the proposed Competitive Loan Date, setting
forth the maximum amount of Competitive Loans for each maturity date, and the
aggregate maximum amount for all maturity dates, which such Lender would be
willing to make (which amounts may, subject to subsection 2.2(a), exceed such
Competitive Loan Lender’s Loan Commitment) and the margin above or below the
Applicable Index Rate at which such Competitive Loan Lender is willing to make
each such Competitive Loan; the Administrative Agent shall advise the Company
before 11:15 A.M. (New York City time) three Working Days before the proposed
Competitive Loan Date, of the contents of each such Competitive Loan Offer
received by it. If the Administrative Agent in its capacity as a Competitive
Loan Lender shall, in its sole discretion, elect to make any such offer, it
shall advise the Company of the contents of its Competitive Loan Offer before
10:15 A.M. (New York City time) three Working Days before the proposed
Competitive Loan Date.

 

(ii) In the case of an Absolute Rate Competitive Loan Request, upon receipt of
notice from the Administrative Agent of the contents of such Competitive Loan
Request, any Competitive Loan Lender that elects, in its sole discretion, to do
so, shall irrevocably offer to make one or more Competitive Loans at a rate or
rates of interest for each such Competitive Loan determined by such Competitive
Loan Lender in its sole discretion. Any such irrevocable offer shall be made by
delivering a Competitive Loan Offer to the Administrative Agent, before 9:30
A.M. (New York City time) on the proposed Competitive Loan Date, setting forth
the maximum amount of Competitive Loans for each maturity date, and the
aggregate maximum amount for all maturity dates, which such Competitive Loan
Lender would be willing to make (which amounts may, subject to subsection
2.2(a), exceed such Competitive Loan Lender’s Loan Commitment) and the rate or
rates of interest at which such Competitive Loan Lender is willing to make each
such Competitive Loan; the Administrative Agent shall advise the Company before
10:15 A.M. (New York City time) on the proposed Competitive Loan Date of the
contents of each such Competitive Loan Offer received by it. If the
Administrative Agent in its capacity as a Competitive Loan Lender shall, in its
sole discretion, elect to make any such offer, it shall advise the Company of
the contents of its Competitive Loan Offer before 9:15 A.M. (New York City time)
on the proposed Competitive Loan Date.

 

(iii) The Company shall before 11:30 A.M. (New York City time) three Working
Days before the proposed Competitive Loan Date (in the case of Competitive Loans
requested by an Index Rate Competitive Loan Request) and before 10:30 A.M. (New
York City time) on the proposed Competitive Loan Date (in the case of
Competitive Loans requested by an Absolute Rate Competitive Loan Request)
either, in its absolute discretion:

 

cancel such Competitive Loan Request by giving the Administrative Agent
telephone notice to that effect, or

 

accept one or more of the offers made by any Competitive Loan Lender or
Competitive Loan Lenders pursuant to clause (ii) or clause (iii) above, as the
case may be, by giving telephone notice to the Administrative Agent (immediately
confirmed by delivery to the Administrative Agent of a Competitive Loan
Confirmation) of the amount of Competitive Loans for each relevant maturity date
to be made by each Competitive Loan Lender (which amount for each such maturity
date shall be equal to or less than the maximum amount for such maturity date

 

14



--------------------------------------------------------------------------------

specified in the Competitive Loan Offer of such Competitive Loan Lender, and for
all maturity dates included in such Competitive Loan Offer shall be equal to or
less than the aggregate maximum amount specified in such Competitive Loan Offer
for all such maturity dates) and reject any remaining offers made by Competitive
Loan Lenders pursuant to clause (ii) or clause (iii) above, as the case may be;
provided, however, that (x) the Company may not accept offers for Competitive
Loans for any maturity date in an aggregate principal amount in excess of the
maximum principal amount requested in the related Competitive Loan Request, (y)
if the Company accepts any of such offers, it must accept offers strictly based
upon pricing for such relevant maturity date and no other criteria whatsoever
and (z) if two or more Competitive Loan Lenders submit offers for any maturity
date at identical pricing and the Company accepts any of such offers but does
not wish to borrow the total amount offered by such Competitive Loan Lenders
with such identical pricing, the Company shall accept offers from all of such
Competitive Loan Lenders in amounts allocated among them pro rata according to
the amounts offered by such Competitive Loan Lenders (or as nearly pro rata as
shall be practicable after giving effect to the requirement that any Competitive
Loans made by a Competitive Loan Lender on a Competitive Loan Date for each
relevant maturity date shall be in a principal amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, it being agreed that to the
extent that it is impossible to make allocations in accordance with the
provisions of this clause (B) such allocations shall be made in accordance with
the instructions of the Company).

 

(iv) If the Company notifies the Administrative Agent that a Competitive Loan
Request is cancelled pursuant to clause (iv) (A) above, the Administrative Agent
shall give prompt telephone notice thereof to the Competitive Loan Lenders, and
the Competitive Loans requested thereby shall not be made.

 

(v) If the Company accepts pursuant to clause (iv) (B) above one or more of the
offers made by any Competitive Loan Lender or Competitive Loan Lenders, the
Administrative Agent shall promptly notify each Competitive Loan Lender which
has made such an offer, of the aggregate amount of such Competitive Loans to be
made on such Competitive Loan Date for each maturity date and of the acceptance
or rejection of any offers to make such Competitive Loans made by such
Competitive Loan Lender. Each Competitive Loan Lender which is to make a
Competitive Loan shall, before 12:00 Noon (New York City time) on the
Competitive Loan Date specified in the Competitive Loan Request applicable
thereto, make available to the Administrative Agent at its office set forth in
subsection 9.2 the amount of Competitive Loans to be made by such Competitive
Loan Lender, in immediately available funds. The Administrative Agent will make
such funds available to the Company as soon as practicable on such date at the
Administrative Agent’s aforesaid address. As soon as practicable after each
Competitive Loan Date, the Administrative Agent shall notify each Lender of the
aggregate amount of Competitive Loans advanced on such Competitive Loan Date and
the respective maturity dates thereof.

 

(b) Within the limits and on the conditions set forth in this subsection 2.2,
the Company may from time to time borrow under this subsection 2.2, repay
pursuant to paragraph (d) below, and reborrow under this subsection 2.2.

 

(c) The Company shall repay to the Administrative Agent for the account of each
Competitive Loan Lender which has made a Competitive Loan (or the Competitive
Loan Assignee in respect thereof, as the case may be) on the maturity date of
each Competitive Loan (such maturity date being that specified by the Company
for repayment of such Competitive Loan in the related Competitive Loan Request)
the then unpaid principal amount of such Competitive Loan. The Company may not
prepay any Competitive Loan without the consent of the holder thereof.

 

15



--------------------------------------------------------------------------------

(d) The Company shall pay interest on the unpaid principal amount of each
Competitive Loan from the Competitive Loan Date to the stated maturity date
thereof, at the rate of interest determined pursuant to paragraph (b) above
(calculated on the basis of a 360 day year for actual days elapsed), payable on
the interest payment date or dates specified by the Company for such Competitive
Loan in the related Competitive Loan Request. If all or a portion of the
principal amount of any Competitive Loan shall not be paid when due (whether at
the stated maturity, by acceleration or otherwise), such overdue principal
amount shall, without limiting any rights of any Lender under this Agreement,
bear interest from the date on which such payment was due at a rate per annum
which is 2% above the rate which would otherwise be applicable thereto until the
scheduled maturity date with respect thereto, and for each day thereafter at a
rate per annum which is 2% above the Alternate Base Rate until paid in full (as
well after as before judgment).

 

2.3 Type of Revolving Credit Loans.

 

The Revolving Credit Loans may be (i) Eurodollar Loans, (ii) Alternate Base Rate
Loans or (iii) a combination thereof. Each borrowing of Revolving Credit Loans
shall be in an aggregate principal amount of $10,000,000 or a whole multiple of
$1,000,000 in excess thereof.

 

2.4 Fees.

 

The Company agrees to pay, in immediately available funds, to the Administrative
Agent for the account of each Lender a facility fee (a “Facility Fee”) for the
period from and including the date of this Agreement to, but excluding, the
Maturity Date, payable quarterly in arrears on the last day of each March, June,
September and December and on the Maturity Date (or such earlier date on which
the Loan Commitments shall terminate and the Loans and all interest, fees and
other amounts in respect thereof shall have been paid in full), commencing on
the first of such dates to occur after the date hereof, at a rate per annum
equal to the Applicable Facility Fee Percentage from time to time in effect on
each Lender’s portion of the daily average Loan Commitments in effect, whether
used or unused, during the period for which payment is being made.

 

(a) The Company agrees to pay, in immediately available funds, to the
Administrative Agent for the account of each Lender a fee (the “Utilization
Fee”) based upon the average daily amount of the outstanding Loans of such
Lender at a rate per annum equal to 0.05%, when and for as long as the aggregate
outstanding principal amount of the sum of (a) the Loans hereunder plus (b) the
aggregate principal amount of the Loans (as defined therein) under the Existing
5-Year Credit Agreement exceeds 50% of the Aggregate Loan Commitments. The
Utilization Fee shall be payable quarterly in arrears on the last day of each
March, June, September and December, commencing on the first of such dates to
occur after the date hereof, and on the Maturity Date (or such earlier date on
which the Loan Commitments shall terminate and the Loans and all interest, fees
and other amounts in respect thereof shall have been paid in full).

 

2.5 Termination or Reduction of Loan Commitments.

 

The Company shall have the right, upon not less than 5 Business Days’ notice to
the Administrative Agent, to terminate the Loan Commitments or, from time to
time, to reduce pro rata the amount of the Loan Commitments, provided that (a)
any such reduction shall be accompanied by prepayment of the Revolving Credit
Loans, together with accrued interest on the amount so prepaid to

 

16



--------------------------------------------------------------------------------

the date of such prepayment, to the extent, if any, that the amount of the
Revolving Credit Loans then outstanding exceeds the amount of the Loan
Commitments as then reduced, (b) any such termination of the Loan Commitments
shall be accompanied by prepayment in full of the Revolving Credit Loans then
outstanding, together with accrued interest thereon to the date of such
prepayment, and the payment of any unpaid Facility Fee or Utilization Fee then
accrued hereunder and (c) any termination of the Loan Commitments while
Eurodollar Loans are outstanding and any reduction of the aggregate amount of
the Loan Commitments that reduces the amount of the Loan Commitments below the
principal amount of the Eurodollar Loans then outstanding may be made only on
the last day of the respective Interest Periods for such Eurodollar Loans. Any
such reduction shall be in an amount of $10,000,000 or a whole multiple thereof,
and shall reduce permanently the amount of the Loan Commitments then in effect.

 

2.6 Repayment of Loans.

 

Subject to subsection 2.1(e), the Company will pay to the Administrative Agent
for the account of each Lender the unpaid principal amount of each Revolving
Credit Loan made by such Lender, plus all interest accrued thereon, on the last
day of the Interest Period applicable thereto.

 

2.7 Optional Prepayments.

 

The Company may on the last day of the relevant Interest Period if the Loans to
be prepaid are in whole or in part Eurodollar Loans, or at any time and from
time to time if the Loans to be prepaid are Alternate Base Rate Loans, prepay
the Revolving Credit Loans, in whole or in part, without premium or penalty,
upon at least three Business Days’ (in the case of Eurodollar Loans) or one
Business Day’s (in the case of Alternate Base Rate Loans) irrevocable notice to
the Administrative Agent, specifying the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Alternate Base Rate Loans or a
combination thereof, and if of a combination thereof, the amount of prepayment
allocable to each. Upon receipt of such notice the Administrative Agent shall
promptly notify each Lender thereof. If such notice is given, the Company shall
make such prepayment, and the payment amount specified in such notice shall be
due and payable on the date specified therein. Partial prepayments shall be in
an aggregate principal amount of $10,000,000 or a whole multiple thereof, and
may only be made if, after giving effect thereto, subsection 2.7(c) shall not
have been contravened.

 

(a) The Company may not prepay any Competitive Loan without the consent of the
holder thereof.

 

(b) All payments and prepayments hereunder shall be in such amounts and be made
pursuant to such elections so that, after giving effect thereto, the aggregate
principal amount of the Revolving Credit Loans which are Eurodollar Loans having
the same Interest Period shall not be less than $10,000,000.

 

2.8 Interest Rate and Payment Dates.

 

The Eurodollar Loans shall bear interest for each Interest Period with respect
thereto on the unpaid principal amount thereof at a rate per annum equal to the
Eurodollar Rate determined for such Interest Period plus the Applicable Margin.

 

(a) Alternate Base Rate Loans shall bear interest for the period from and
including the date thereof until maturity on the unpaid principal amount thereof
at a rate per annum equal to the Alternate Base Rate.

 

17



--------------------------------------------------------------------------------

(b) (i) If all or a portion of the principal amount of any Revolving Credit Loan
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this subsection 2.8 plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to Alternate Base Rate Loans plus
2%, in each case, with respect to clauses (i) and (ii) above, from the date of
such non-payment until such amount is paid in full (as well after as before
judgment).

 

(c) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this subsection 2.8 shall be
payable from time to time on demand.

 

2.9 Computation of Interest and Fees.

 

All interest in respect of Alternate Base Rate Loans shall be calculated on the
basis of a 360 day year for the actual days elapsed, except where the applicable
interest rate for such Loan is the Prime Rate, in which case the rate per annum
shall be computed on the basis of a 365 (or 366 as the case may be) day year for
the actual days elapsed. Facility Fees, Utilization Fees and interest in respect
of Eurodollar Loans shall be calculated on the basis of a 360 day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Company and the Lenders of each determination of a Eurodollar Rate.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate, the Applicable Margin or the Reserve Percentage shall
become effective as of the opening of business on the day on which such change
in the Alternate Base Rate is announced or such Applicable Margin changes as
provided herein or such change in the Reserve Percentage shall become effective.
The Administrative Agent shall as soon as practicable notify the Company and the
Lenders of the effective date and the amount of each such change.

 

(a) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to subsection 2.8 (a) or (c).

 

2.10 Inability to Determine Interest Rate.

 

In the event that the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Company) that by reason
of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for any
requested Interest Period with respect to proposed Revolving Credit Loans that
the Company has requested be made as Eurodollar Loans, the Administrative Agent
shall forthwith give facsimile notice of such determination, confirmed in
writing, to the Company and the Lenders at least one day prior to the requested
Borrowing Date for such Eurodollar Loans. If such notice is given, any requested
Eurodollar Loans shall be made as Alternate Base Rate Loans. Until such notice
has been withdrawn by the Administrative Agent, no further Eurodollar Loans
shall be made.

 

18



--------------------------------------------------------------------------------

(a) In the event that the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Company) that by reason
of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for any
Interest Period with respect to proposed Competitive Loans to be made pursuant
to an Index Rate Competitive Loan Request, the Administrative Agent shall
forthwith give telecopy or telephone notice of such determination, confirmed in
writing, to the Company and the Lenders at least two Business Days prior to the
proposed Competitive Loan Date, and such Competitive Loans shall not be made on
such Competitive Loan Date. Until any such notice has been withdrawn by the
Administrative Agent, no further Index Rate Competitive Loan Requests shall be
submitted by the Company.

 

2.11 Pro Rata Borrowings and Payments.

 

Each borrowing by the Company of Revolving Credit Loans shall be made ratably
from the Lenders in accordance with their Commitment Percentages.

 

(a) Whenever any payment received by the Administrative Agent under this
Agreement is insufficient to pay in full all amounts then due and payable to the
Administrative Agent and the Lenders under this Agreement, and the
Administrative Agent has not received a Payment Sharing Notice (or if the
Administrative Agent has received a Payment Sharing Notice but the Event of
Default specified in such Payment Sharing Notice has been cured or waived), such
payment shall be distributed and applied by the Administrative Agent and the
Lenders in the following order: first, to the payment of fees and expenses due
and payable to the Administrative Agent, acting as Administrative Agent for the
benefit of the Lenders, under and in connection with this Agreement; second, to
the payment of all expenses due and payable under subsection 9.5, ratably among
the Lenders in accordance with the aggregate amount of such payments owed to
each such Lender; third, to the payment of fees due and payable under subsection
2.4, ratably among the Lenders in accordance with their Commitment Percentages;
fourth, to the payment of interest then due and payable under this Agreement,
ratably among the Lenders in accordance with the aggregate amount of interest
owed to each such Lender; and fifth, to the payment of the principal amount of
the Loans which is then due and payable, ratably among the Lenders in accordance
with the aggregate principal amount owed to each such Lender.

 

(b) After the Administrative Agent has received a Payment Sharing Notice which
remains in effect, all payments received by the Administrative Agent under this
Agreement shall be distributed and applied by the Administrative Agent and the
Lenders in the following order: first, to the payment of all amounts described
in clauses first through third of the foregoing paragraph (b), in the order set
forth therein; and second, to the payment of the interest accrued on and the
principal amount of all of the Loans, regardless of whether any such amount is
then due and payable, ratably among the Lenders in accordance with the aggregate
accrued interest plus the aggregate principal amount owed to such Lender.

 

(c) All payments (including prepayments) to be made by the Company on account of
principal, interest and fees shall be made without set-off or counterclaim and
shall be made to the Administrative Agent for the account of the Lenders at the
Administrative Agent’s office specified in subsection 9.2 in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders entitled thereto promptly upon receipt in like funds as
received. If any payment hereunder of fees or principal of or interest on
Alternate Base Rate Loans or Competitive Loans made pursuant to an Absolute Rate
Competitive Loan Request, becomes due and payable on a

 

19



--------------------------------------------------------------------------------

day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable during such extension at the rate then applicable
thereunder.

 

2.12 Taxes.

 

All payments made by the Company under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding net income taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
Note). If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to
be withheld from any amounts payable to the Administrative Agent or any Lender
hereunder, the amounts so payable to the Administrative Agent or such Lender
shall be increased to the extent necessary to yield to the Administrative Agent
or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Company shall
not be required to increase any such amounts payable to any Lender with respect
to any Non-Excluded Taxes (i) that are attributable to such Lender’s failure to
comply with the requirements of paragraph (d) or (e) of this subsection 2.12 or
failure to obtain either U.S. Internal Revenue Service Form W-8BEN or U.S.
Internal Revenue Service Form W-8ECI or any applicable successor form from any
Transferee that is a Participant or a Competitive Loan Assignee certifying that
such Participant or Competitive Loan Assignee is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes or (ii) that are United States withholding taxes imposed on
amounts payable to such Lender at the time the Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Company with respect to such Non-Excluded Taxes pursuant to this paragraph.

 

(a) In addition, the Company shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(b) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Company,
as promptly as possible thereafter the Company shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Company, or other evidence of payment reasonably satisfactory to the
Administrative Agent, showing payment thereof. If the Company fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Company shall indemnify the Administrative
Agent and the Lenders for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or any Lender as a result of any such
failure.

 

(c) Each Lender (or Transferee) that is not a citizen or resident of the United
States of America, a corporation, partnership or other entity created or
organized in or under the laws of the

 

20



--------------------------------------------------------------------------------

United States of America (or any jurisdiction thereof), or any estate or trust
that is subject to federal income taxation regardless of the source of its
income (a “Non-U.S. Lender”) shall deliver to the Company and the Administrative
Agent (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased, and in the case of a Competitive Loan
Assignee, to the Lender from which the related Competitive Loan shall have been
assigned) two copies of (A) either (1) U.S. Internal Revenue Service Form W-8BEN
or Form W-8ECI, or (2) in the case of a Non-U.S. Lender that does not meet the
requirements of the documents described in clause (1) hereof claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” a statement substantially in
the form of Exhibit E and (B) a Form W-8 or W-9, including, where applicable,
with respect to both clauses (1) and (2) above, any such forms required to be
provided to certify to such exemption on behalf of such Non-U.S. Lender’s
beneficial owners, or, in each case, any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Company under this Agreement and any Notes. Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation, and in the
case of a Competitive Loan Assignee, on or before the date of such Competitive
Loan Assignment). In addition, each Non-U.S. Lender shall deliver such forms
(and, where applicable, any such forms on behalf of its beneficial owners)
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Company at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Company (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

 

(i) Each Lender which is not a Non-U.S. Lender shall deliver to the Company and
the Administrative Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased, and in the case of a
Competitive Loan Assignee, to the Lender from which the related Competitive Loan
shall have been assigned) two copies of a statement which shall contain the
address of such Lender’s office or place of business in the United States and
shall be signed by an authorized officer of such Lender, together with two duly
completed copies of Form W-9 (or any applicable successor form) unless it
establishes to the satisfaction of the Company that it is otherwise eligible for
an exemption from backup withholding tax or other applicable withholding tax.
Each such Lender shall deliver to the Company and the Administrative Agent (or,
in the case of a Participant, to the Lender from which the related participation
shall have been purchased, and in the case of a Competitive Loan Assignee, to
the Lender from which the related Competitive Loan shall have been assigned) two
further duly completed and signed forms and statements (or successor forms) at
or before the time any such form or statement becomes obsolete.

 

(ii) Each Lender agrees to indemnify and hold harmless the Company and the
Administrative Agent from and against any taxes imposed by or on behalf of the
United States or any taxing jurisdiction thereof, penalties, additions to tax,
fines, interest or other liabilities, costs or losses, including, without
limitation, reasonable attorney’s fees and expenses incurred or payable by the
Company or the Administrative Agent as a result of the failure of the Company or
the Administrative Agent to comply with its obligations to deduct or withhold
any taxes imposed by or on behalf of the United States or any taxing
jurisdiction thereof (including penalties, additions to tax, fines or interest
on such taxes) from any payments made pursuant to this Agreement which failure
resulted from the Company’s or the Administrative Agent’s reliance on any
representation, covenant, form, statement, certificate or other information
provided to it by such Lender pursuant to this subsection 2.12(d).

 

21



--------------------------------------------------------------------------------

(d) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Company is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Company, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.

 

(e) Without limiting the other provisions of this subsection 2.12, each Lender
claiming entitlement to additional amounts under this subsection 2.12 agrees to
use reasonable efforts, including designating a different lending office for
funding or booking its Loans hereunder, to avoid or to minimize any amounts
which might otherwise be payable pursuant to this subsection; provided, however,
that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed in the sole reasonable
judgment of such Lender to be material.

 

(f) If any Lender or Participant identifies a refund of or credit with respect
to an amount of taxes with respect to which the Company paid to or on behalf of
such Lender an additional amount pursuant to this subsection 2.12 (a “Tax
Credit”), the Lender shall promptly notify the Company of such Tax Credit. The
Lender shall use commercially reasonable efforts to take such action as, in the
sole reasonable discretion of the Lender, is then practicable under the
circumstances to give the benefit of such Tax Credit to the Company.

 

(g) The Company shall be permitted to replace any Lender that (i) requests
reimbursement for amounts owing pursuant to subsection 2.12(a) or 2.14 or (ii)
defaults in its obligation to make Loans hereunder, with a replacement financial
institution; provided that (A) such replacement does not conflict with any
Requirement of Law, (B) no Event of Default shall have occurred and be
continuing at the time of such replacement, (C) prior to any such replacement,
such Lender shall have taken no action under subsection 2.12(f) so as to
eliminate the continued need for payment of amounts owing pursuant to subsection
2.12(a) or 2.14, (D) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (E) the Company shall be liable to such replaced Lender
under subsection 2.15 if any Eurodollar Loan owing to such replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(F) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (G) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
subsection 9.6 (provided that the Company shall be obligated to pay the
registration and processing fee referred to therein), (H) until such time as
such replacement shall be consummated, the Company shall pay all additional
amounts (if any) required pursuant to subsection 2.12(a) or 2.14, as the case
may be, and (I) any such replacement shall not be deemed to be a waiver of any
rights that the Company, the Administrative Agent or any other Lender shall have
against the replaced Lender.

 

(h) The agreements in this subsection shall survive repayment of the Loans and
all other amounts payable hereunder.

 

22



--------------------------------------------------------------------------------

2.13 Illegality.

 

Notwithstanding any other provisions herein, if any Requirement of Law or any
change therein or in the interpretation or application thereof shall make it
unlawful for any Lender to make or maintain Eurodollar Loans as contemplated by
this Agreement, (a) the commitment of such Lender hereunder to make Eurodollar
Loans shall forthwith be cancelled and (b) such Lender’s Loans then outstanding
as Eurodollar Loans, if any, shall be converted automatically to Alternate Base
Rate Loans on the respective next succeeding Interest Payment Date(s) for such
Loans or within such earlier period as required by law. The Company hereby
agrees promptly to pay any Lender, upon its demand, any additional amounts
necessary to compensate such Lender for any costs incurred by such Lender in
making any conversion in accordance with this subsection 2.13 including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its Eurodollar Loans hereunder (such
Lender’s notice of such costs, as certified to the Company through the
Administrative Agent, to be conclusive absent manifest error).

 

2.14 Requirements of Law.

 

Subject to subsection 2.12:

 

(a) In the event that any Requirement of Law or any change therein or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority:

 

(i) does or shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note or any Loans made by it, or change the basis
of taxation of payments to such Lender of principal, fees, interest or any other
amount payable hereunder (except for changes in the rate of tax on the overall
net income of such Lender);

 

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Lender which are not otherwise included in the determination of the
Eurodollar Rate hereunder; or

 

(iii) does or shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining advances or extensions of credit or to reduce
any amount receivable hereunder, in each case, in respect of its Eurodollar
Loans, then, in any such case, the Company shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
additional cost or reduced amount receivable which such Lender deems to be
material as determined by such Lender with respect to such Eurodollar Loans. If
a Lender becomes entitled to claim any additional amounts pursuant to this
subsection, it shall promptly notify the Company, through the Administrative
Agent, of the event by reason of which it has become so entitled.

 

(b) In the event that any Lender shall have determined that the adoption of any
law, rule or regulation regarding capital adequacy, or any change therein or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority, does or shall have the effect of reducing the rate of
return on such Lender’s or

 

23



--------------------------------------------------------------------------------

such corporation’s capital as a consequence of its obligations hereunder to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration such Lender’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, within 15 days
after demand by such Lender, the Company shall pay to such Lender such
additional amount as shall be requested by such Lender as being required to
compensate it for such reduction.

 

(c) A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Lender (with a copy to the Administrative Agent) to
the Company shall be conclusive in the absence of manifest error. The agreements
in this subsection 2.14 shall survive repayment of the Loans and all other
amounts payable hereunder.

 

2.15 Indemnity.

 

The Company agrees to indemnify each Lender and to hold such Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of (a) default by the Company in payment of the principal amount of or interest
on any Eurodollar Loans of such Lender, including, but not limited to, any such
loss or expense arising from interest or fees payable by such Lender to lenders
of funds obtained by it in order to make or maintain its Eurodollar Loans
hereunder, (b) default by the Company in making a borrowing after the Company
has given a notice in accordance with subsection 2.1(d) or 2.2(b)(iv)(B),
including, but not limited to, any such loss or expense arising from interest or
fees payable by such Lender to lenders of funds obtained by it to make or
maintain its Eurodollar Loans hereunder and (c) default by the Company in making
any prepayment after the Company has given a notice in accordance with
subsection 2.7 or (d) a prepayment, voluntary or involuntary, of a Eurodollar
Loan on a day which is not the last day of an Interest Period with respect
thereto, including, but not limited to, any such loss or expense arising from
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain its Eurodollar Loans hereunder. The agreements in this
subsection 2.15 shall survive repayment of the Loans and all other amounts
payable hereunder.

 

2.16 Increase of Loan Commitments.

 

The Company may from time to time, by notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders), request that the
Aggregate Loan Commitments be increased by an amount that is not less than
$50,000,000 and will not result in the Aggregate Loan Commitments exceeding
$750,000,000. Each such notice shall set forth the requested amount of the
increase in the Aggregate Loan Commitments and the date on which such increase
is to become effective (which shall be not fewer than twenty days after the date
of such notice), and shall offer each Lender the opportunity to increase its
Combined Loan Commitments by its ratable share, based on the percentage
(determined on the date of such notice) which such Lender’s Combined Loan
Commitments constitutes of the Aggregate Loan Commitments, of the requested
increase in the aggregate amount of the Loan Commitments. Each Lender shall, by
notice to the Company and the Administrative Agent given not more than ten
Business Days after the date of the Company’s notice, either agree to increase
its Combined Loan Commitments by all or a portion of the offered amount or
decline to increase its Combined Loan Commitments (and any Lender that does not
deliver such a notice within such period of ten Business Days shall be deemed to
have declined to increase its Combined Loan Commitments). In the event that, on
the tenth Business Day after the Company shall have delivered a notice pursuant
to the first sentence of this paragraph, the Lenders shall have agreed pursuant
to the preceding sentence to

 

24



--------------------------------------------------------------------------------

increase their respective Combined Loan Commitments by an aggregate amount less
than the increase in the Aggregate Loan Commitments requested by the Company,
the Company shall have the right to arrange for one or more banks or other
financial institutions (any such bank or other financial institution being
called an “Augmenting Lender”), which may include any Lender, to extend Combined
Loan Commitments or increase their existing Combined Loan Commitments in an
aggregate amount equal to the unsubscribed amount, provided that each Augmenting
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld or
delayed) and shall execute all such documentation as the Administrative Agent
shall specify to evidence its status as a Lender hereunder. If (and only if)
Lenders (including Augmenting Lenders) shall have agreed to increase their
respective Combined Loan Commitments or to extend new Combined Loan Commitments
in an aggregate amount not less than $50,000,000, such increases and such new
Combined Loan Commitments shall become effective on the date specified in the
notice delivered by the Company pursuant to the first sentence of this Section.
Any increase in the Aggregate Loan Commitments effected pursuant to this Section
shall be allocated between this Agreement and the Existing 5-Year Credit
Agreement as substantially ratably as possible based on the respective amounts
of the Loan Commitments and the Loan Commitments (as defined therein) under the
Existing 5-Year Credit Agreement. If, on the effective date of any increase in
the Aggregate Loan Commitments pursuant to this Section, any Loans shall be
outstanding, the Company shall on such date prepay all such Loans, and, if it
wishes to reborrow all or a portion of such Loans so prepaid, such borrowing
shall be made in accordance with the terms and conditions of this Agreement from
the Lenders in accordance with their respective Loan Commitments after giving
effect to such increase.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans herein provided for, the Company hereby represents and
warrants to the Administrative Agent and to each Lender that:

 

3.1 Financial Condition.

 

The consolidated balance sheets of the Company and its consolidated Subsidiaries
as at December 31, 2002 and December 31, 2003 and the related consolidated
statements of income and stockholders’ equity and cash flow for the fiscal years
ended on such dates, reported on by PricewaterhouseCoopers LLP, copies of which
have heretofore been furnished to each Lender, are complete and correct in all
material respects and present fairly the consolidated financial condition of the
Company and its consolidated Subsidiaries as at such date, and the consolidated
results of their operations and changes in financial position for the fiscal
years then ended. The unaudited consolidated balance sheet of the Company and
its consolidated Subsidiaries as at March 31, 2004 and the related unaudited
consolidated statements of income and cash flow for the three-month period ended
on such date, copies of which have heretofore been furnished to each Lender, are
complete and correct in all material respects and present fairly the
consolidated financial condition of the Company and its consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and cash flow for the three-month period then ended (subject to normal year-end
audit adjustments). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved. Neither the Company nor any of its
consolidated Subsidiaries had on March 31, 2004 any material Guarantee
Obligation, contingent liabilities or liability for taxes, long-term lease or
unusual forward or long-term commitment, which is not reflected in the unaudited
consolidated balance sheet as at March 31, 2004 or in the notes thereto.

 

25



--------------------------------------------------------------------------------

3.2 No Change.

 

Since December 31, 2003 there has been no material adverse change in the
business, operations, property or financial or other condition of the Company
and its Subsidiaries taken as a whole.

 

3.3 Corporate Existence; Compliance with Law.

 

Each of the Company and its Subsidiaries (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
(b) has the corporate power and authority and the legal right to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification and where the failure to be so qualified would have
a material adverse effect upon the business operations, property or financial or
other condition of the Company and its Subsidiaries taken as a whole and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a material adverse effect on the business, operations, property or financial or
other condition of the Company and its Subsidiaries taken as a whole and could
not materially adversely affect the ability of the Company to perform its
obligations under this Agreement.

 

3.4 Corporate Power; Authorization; Enforceable Obligations.

 

The Company has the corporate power and authority and the legal right to make,
deliver and perform this Agreement and any Note and to borrow hereunder and has
taken all necessary corporate action to authorize the borrowings on the terms
and conditions of this Agreement and to authorize the execution, delivery and
performance of this Agreement and any Note. No consent or authorization of,
filing with or other act by or in respect of any Governmental Authority is
required in connection with the borrowings hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any Note.
This Agreement has been, and any Note will be, duly executed and delivered on
behalf of the Company. This Agreement constitutes, and any Note when executed
and delivered will constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.5 No Legal Bar.

 

The execution, delivery and performance of this Agreement and any Note, the
borrowings hereunder and the use of the proceeds thereof, will not violate any
Requirement of Law or any Contractual Obligation of the Company or of any of its
Subsidiaries, and will not result in, or require, the creation or imposition of
any Lien on any of its or their respective properties or revenues pursuant to
any Requirement of Law or Contractual Obligation.

 

3.6 No Material Litigation.

 

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Company,
threatened by or against the Company or any

 

26



--------------------------------------------------------------------------------

of its Subsidiaries or against any of its or their respective properties or
revenues (a) with respect to this Agreement or any Note or any of the
transactions contemplated hereby, or (b) except for the litigation with Cantor
Fitzgerald Securities and Market Data Corporation that is described in “Legal
Proceedings” and Note 3 to the financial statements included in the Company’s
Form 10-Q report for the first quarter of 2004, which could reasonably be
expected to have a material adverse effect on the business, operations, property
or financial or other condition of the Company and its Subsidiaries taken as a
whole.

 

3.7 No Default.

 

Neither the Company nor any of its Subsidiaries is in default in any material
respect under or with respect to any Contractual Obligation which could
reasonably be expected to be materially adverse to the business, operations,
property or financial or other condition of the Company and its Subsidiaries
taken as a whole or which could materially adversely affect the ability of the
Company or any Subsidiary to perform its obligations under this Agreement and
any Note. No Default or Event of Default has occurred and is continuing.

 

3.8 Ownership of Property; Liens.

 

Each of the Company and its Subsidiaries has good record and marketable title in
fee simple to or valid leasehold interests in all its real property which is
material to the Company and its Subsidiaries, and good title to all its other
property which is material to the Company and its Subsidiaries and none of such
property is subject to any Lien of any nature whatsoever which is prohibited by
subsection 6.1 hereof.

 

3.9 No Burdensome Restrictions.

 

No Contractual Obligation of the Company or any of its Subsidiaries and no
Requirement of Law materially adversely affects, or insofar as the Company may
reasonably foresee may so affect, the business, operations, property or
financial or other condition of the Company and its Subsidiaries taken as a
whole.

 

3.10 Taxes.

 

Each of the Company and its Subsidiaries has filed or caused to be filed all
material tax returns which to the reasonable knowledge of the Company are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessment made against it or any of its property and all
other taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than those the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Company or its Subsidiaries, as the case may be, or which are
otherwise individually or in the aggregate not material); and no tax liens have
been filed and, to the reasonable knowledge of the Company, no claims are being
asserted with respect to any such taxes, fees or other charges.

 

3.11 Federal Regulations.

 

No part of the proceeds of any Loans hereunder will be used for the purpose,
whether immediate, incidental, or ultimate, of purchasing any Margin Stock of
any corporation or carrying any Margin Stock of any corporation, or for any
purpose which violates Regulation U of the Board of

 

27



--------------------------------------------------------------------------------

Governors of the Federal Reserve System, or which would be inconsistent with or
violate, the provisions of any of the Regulations of such Board of Governors. If
requested by any Lender or the Administrative Agent, the Company will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in said Regulation
U.

 

3.12 ERISA.

 

None of the Company, any of its Subsidiaries or any Commonly Controlled Entity
has incurred any material liability related to the withdrawal from any
Multiemployer Plan or the termination of any Single Employer Plan. The
withdrawal by the Company or any of its Subsidiaries or any Commonly Controlled
Entity from all Multiemployer Plans in which they participate would not have a
material adverse effect on the business, operations, property or financial or
other condition of the Company and its Subsidiaries taken as a whole. The
Company has not been notified that any Multiemployer Plan to which the Company,
any of its Subsidiaries or any Commonly Controlled Entity contributes is either
in Reorganization or Insolvent. All Single Employer Plans maintained by the
Company, any of its Subsidiaries or any Commonly Controlled Entity are in
material compliance with all applicable Requirements of Law. The sum of the
present value of all accrued benefits vested under all Single Employer Plans
maintained by the Company or any of its Subsidiaries or any Commonly Controlled
Entity (based on assumptions used to fund such Plans) did not, as of December
31, 2003, exceed the value of the assets of such Plans allocable to such vested
benefits.

 

3.13 Investment Company Act.

 

The Company is not an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

3.14 Subsidiaries.

 

All of the Subsidiaries of the Company that would be required to be disclosed
pursuant to Item 601(b)(21) of Regulation S-K at the date hereof are set forth
on Schedule 3.14.

 

3.15 Purpose of Loans.

 

The proceeds of the Loans shall be used by the Company for general corporate
purposes.

 

SECTION 4. CONDITIONS PRECEDENT

 

4.1 Conditions to Effectiveness.

 

The obligation of each Lender to make an initial Loan hereunder is subject to
the satisfaction of the following conditions precedent:

 

(a) Legal Opinion. The Administrative Agent shall have received, with a
counterpart for each Lender, an opinion of Peter G. Skinner, Executive Vice
President, General Counsel and Secretary of the Company, dated the Closing Date
and addressed to the Administrative Agent and the Lenders, substantially in the
form of Exhibit F. Such opinion shall also cover such other matters incident to
the transactions contemplated by this Agreement as the Administrative Agent or
any Lender shall reasonably require.

 

28



--------------------------------------------------------------------------------

(b) Officer’s Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, an Officer’s Certificate of the Company dated the
Closing Date, substantially in the form of Exhibit G, with appropriate
insertions and attachments, satisfactory in form and substance to the
Administrative Agent and its counsel, executed by the President or Vice
President and the Secretary or Assistant Secretary of the Company.

 

(c) Secretary’s Certificate. The Administrative Agent shall have received, with
a counterpart for each Lender, a certificate of the Secretary or Assistant
Secretary of the Company dated the Closing Date, substantially in the form of
Exhibit H, with appropriate insertions and attachments, satisfactory in form and
substance to the Administrative Agent and its counsel.

 

(d) Compliance. Each of the Lenders shall have determined that the making of
such Loan and the use of the proceeds thereof will not violate any Regulation of
the Board of Governors of the Federal Reserve System, and each Lender shall have
received such documents and information (including without limitation, a duly
completed and signed Form U-1) as such Lenders shall require to make such
determination.

 

(e) Existing Credit Agreements.

 

(i) All principal, interest and fees under the 364-Day Credit Agreement and the
4-Year Credit Agreement through the Closing Date shall have been paid, and all
commitments to lend thereunder shall have been terminated; and

 

(ii) The Administrative Agent shall have received counterparts of the Third
Amendment to the Existing 5-Year Credit Agreement executed and delivered by the
Company and all other parties thereto.

 

(f) Fees. All fees payable to the Administrative Agent or any Lender on the
Closing Date shall have been paid.

 

(g) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Agreement shall be satisfactory in form
and substance to the Administrative Agent and the Lenders and their counsel.

 

4.2 Conditions to All Loans.

 

The obligation of each Lender to make any Loan (including the initial Loan to be
made by it hereunder) to be made by it hereunder is subject to the satisfaction
of the following conditions precedent on the relevant Borrowing Date:

 

(a) Representations and Warranties. The representations and warranties made by
the Company herein or which are contained in any certificate, document or
financial or other statement furnished at any time under or in connection
herewith (except the representation and warranty set forth in subsection 3.2 and
except, in the case of a Refunding Borrowing, the representations and warranties
set forth in subsections 3.2, 3.5, 3.6, 3.7, 3.8, 3.9, 3.10, 3.12 and 3.14)
shall be correct on and as of the Borrowing Date as if made on and as of such
date.

 

29



--------------------------------------------------------------------------------

(b) No Default or Event of Default. In the case of a Refunding Borrowing, no
Event of Default shall have occurred and be continuing on the date of such Loan
after giving effect to the Loans to be made on such date and in the case of any
other Loan no Default or Event of Default shall have occurred and be continuing
on such date or after giving effect to the Loan to be made on such Borrowing
Date.

 

(c) Additional Conditions to Competitive Loans. If such Loan is made pursuant to
subsection 2.2, all conditions set forth in such subsection shall have been
satisfied.

 

Each borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such borrowing that the conditions in
clauses (a), (b) and (c) of this subsection have been satisfied.

 

SECTION 5. AFFIRMATIVE COVENANTS

 

The Company hereby agrees that, so long as the Loan Commitments remain in
effect, any Loan remains outstanding and unpaid or any other amount is owing to
any Lender or the Administrative Agent hereunder, the Company shall and in the
case of the agreements set forth in subsections 5.3, 5.4, 5.5 and 5.6 cause each
of its Subsidiaries to:

 

5.1 Financial Statements.

 

Furnish to each Lender:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a copy of the consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of income and stockholders’ equity and cash flow
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
independent certified public accountants of nationally recognized standing; and

 

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three quarterly periods of each fiscal year of the Company,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of each such quarter and the related unaudited
consolidated statements of income and cash flow of the Company and its
consolidated Subsidiaries for such quarterly period setting forth in each case
in comparative form the figures for the comparable quarter of the previous year
in the case of the consolidated statements of income and the end of the
immediately preceding fiscal year in the case of the consolidated balance sheet,
certified by the chief financial officer of the Company (subject to normal
year-end audit adjustments);

 

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

 

30



--------------------------------------------------------------------------------

5.2 Certificates; Other Information.

 

Furnish to each Lender:

 

(a) concurrently with the delivery of the financial statements referred to in
subsection 5.1(a) above, a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

 

(b) concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and (b) above, a certificate of a Responsible Officer (i)
stating that, to the best of such officer’s knowledge, the Company during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and in any Note to be
observed, performed or satisfied by it, and that such officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate, and (ii) showing in detail the calculations supporting such
statement in respect of subsections 6.3 and 6.4;

 

(c) within five days after the same are sent, copies of all financial statements
and reports which the Company sends to its stockholders, and within five days
after the same are filed, copies of all financial statements and reports which
the Company may make to, or file with, the Securities and Exchange Commission or
any successor or analogous Governmental Authority; and

 

(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.

 

5.3 Payment of Obligations.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its obligations of whatever nature, except
when the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Company or its Subsidiaries, as
the case may be.

 

5.4 Conduct of Business and Maintenance of Existence.

 

Continue to engage in business of the same general type as now conducted by it
and preserve, renew and keep in full force and effect its corporate existence
and take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business except as otherwise
permitted pursuant to subsection 6.2; comply with all Contractual Obligations
and Requirements of Law except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a material adverse
effect on the business, operations, property or financial or other condition of
the Company and its Subsidiaries taken as a whole.

 

5.5 Maintenance of Property; Insurance.

 

Keep all property useful and necessary in its business in good working order and
condition; maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business; and furnish to each Lender, upon
written request, full information as to the insurance carried.

 

31



--------------------------------------------------------------------------------

5.6 Inspection of Property; Books and Records; Discussions.

 

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired, and to discuss the business,
operations, properties and financial and other conditions of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with its independent certified public accountants.

 

5.7 Notices.

 

Promptly give notice to the Administrative Agent and each Lender:

 

(a) of the occurrence of any Default or Event of Default;

 

(b) of any default or event of default under any material Contractual Obligation
of the Company or any of its Subsidiaries;

 

(c) of any litigation, investigation or proceeding which may exist at any time
between the Company or any of its Subsidiaries and any Governmental Authority,
which in either case, if not cured or if adversely determined, as the case may
be, would have a material adverse effect on the business, operations, property
or financial or other condition of the Company and its Subsidiaries taken as a
whole;

 

(d) of any litigation or proceeding affecting the Company or any of its
Subsidiaries in which (i) the amount involved is $50,000,000 or more and not
covered by insurance or (ii) injunctive or similar relief is sought which if
adversely determined would have a material adverse effect on the business,
operations, property or financial or other condition of the Company and its
Subsidiaries taken as a whole;

 

(e) of the following events, as soon as possible and in any event within 30 days
after the Company knows or has reason to know thereof: (i) the occurrence or
expected occurrence of any Reportable Event with respect to any Plan, or (ii)
the institution of proceedings or the taking or expected taking of any other
action by PBGC or the Company or any Commonly Controlled Entity to terminate or
withdraw or partially withdraw from any Plan and, with respect to a
Multiemployer Plan, the Reorganization (as defined in Section 4241 of ERISA) or
Insolvency (as defined in Section 4245 of ERISA) of such Plan and in addition to
such notice, deliver to the Administrative Agent and each Lender whichever of
the following may be applicable: (A) a certificate of a Responsible Officer
setting forth details as to such Reportable Event and the action that the
Company or Commonly Controlled Entity proposes to take with respect thereto,
together with a copy of any notice of such Reportable Event that may be required
to be filed with PBGC, or (B) any notice delivered by PBGC evidencing its intent
to institute such proceedings or any notice to PBGC that such Plan is to be
terminated, as the case may be; and

 

(f) of a material adverse change in the business, operations, property or
financial or other condition of the Company and its Subsidiaries taken as a
whole.

 

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto. For
all purposes of clause (e) of this subsection, the Company shall be deemed to
have all knowledge or knowledge of all facts attributable to the administrator
of such Plan.

 

32



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

 

The Company hereby agrees that, so long as the Loan Commitments remain in
effect, any Loan remains outstanding and unpaid or any other amount is owing to
any Lender or the Administrative Agent hereunder, the Company shall not, nor in
the case of the agreements set forth in subsections 6.1 or 6.2 shall it permit
any of its Subsidiaries to, directly or indirectly:

 

6.1 Limitation on Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, except:

 

(a) Liens existing on the date hereof which are described in Schedule 6.1
hereto;

 

(b) Liens created in favor of the Administrative Agent, for the ratable benefit
of the Lenders;

 

(c) Liens for taxes or assessments either (i) not yet delinquent or (ii) the
validity of which is being contested in good faith and as to which any reserves
required by GAAP have been set aside;

 

(d) deposits or pledges to secure the payment of workmen’s compensation,
unemployment insurance or other social security benefits or obligations, or to
secure the performance of bids, trade contracts, leases, public or statutory
obligations, surety or appeal bonds or other obligations of a like nature
incurred in the ordinary course of business;

 

(e) materialmen’s, mechanics’, workmen’s, repairmen’s, employees’, or other like
Liens either (i) arising in the ordinary course of business and securing
obligations not more than 90 days overdue or (ii) being contested in good faith
and as to which any reserves required by GAAP have been set aside or as to which
adequate bonds have been obtained;

 

(f) minor defects, easements, exceptions, reservations and irregularities in the
title to real property which do not, in the aggregate, materially impair the use
of such property for the purposes for which it is or may reasonably be expected
to be held;

 

(g) Liens on assets, each of which Liens (i) existed on such assets before the
time of their acquisition by the Company or such Subsidiary, or (ii) existed on
such assets of any Subsidiary before the time it became a Subsidiary, or (iii)
was created solely for the purpose of securing, and was created substantially
contemporaneously with the incurring of, Indebtedness representing, or incurred
to finance, the cost of such assets; provided that, with respect to Liens
referred to in clause (iii), (A) such Liens shall at all times be confined to
the assets so acquired and improvements, alterations, replacements and
modifications thereto and (B) the principal amount of the Indebtedness secured
by such Liens shall in no case exceed 100% of the lesser of the cost or the fair
market value of the assets subject thereto at the time of acquisition thereof,
and provided, further that with respect to each Lien referred to in this
paragraph (g), any extension, renewal or replacement thereof shall be permitted
only to the extent that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement; and

 

33



--------------------------------------------------------------------------------

(h) Liens not otherwise permitted by this subsection 6.1 so long as neither (i)
the aggregate outstanding principal amount of the obligations secured thereby
nor (ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Company and all
Subsidiaries) 5% of Consolidated Total Assets at any time.

 

6.2 Limitation on Mergers and Sales of Assets.

 

Consolidate or merge with or into, or sell, convey, transfer or lease in a
single transaction or in a series of related transactions any substantial part
of the assets of the Company and its consolidated Subsidiaries taken as a whole
to, any other Person, except (i) any such consolidation, merger, sale,
conveyance, transfer or lease when the only parties to such transaction or
series of transactions are one of its Subsidiaries and one or more of its other
Subsidiaries, (ii) any such sale, conveyance, transfer or lease to the Company
by one or more of its Subsidiaries and (iii) the merger or consolidation of the
Company with another corporation, provided that the Company is the surviving
corporation and that, after giving effect to such consolidation or merger, no
Default or Event of Default has occurred and is continuing.

 

(a) Convey, transfer or lease, or sell and lease-back, any significant fixed
asset used or useable in its business or the shares of the capital stock of any
Subsidiary, except (i) to the Company by any of its Subsidiaries or to any of
the Company’s Subsidiaries by one or more of its other Subsidiaries, (ii) for a
sale or conveyance of such a fixed asset in connection with the replacement
thereof or in the ordinary course of business or (iii) if such conveyance,
transfer, lease or sale is for fair value as determined by the Board of
Directors or any executive officer of the Company and not materially adverse to
the Lenders.

 

6.3 Maintenance of Ratio of Consolidated Total Indebtedness to Annualized
Consolidated Cash Flow.

 

Permit the ratio of Consolidated Total Indebtedness to Annualized Consolidated
Cash Flow as at the last day of any fiscal quarter of the Company to exceed 3.50
to 1.00.

 

6.4 Maintenance of Ratio of Annualized Consolidated Cash Flow to Annualized
Consolidated Interest Expense.

 

Permit the ratio of (a) Annualized Consolidated Cash Flow as at the end of any
fiscal quarter of the Company to (b) Annualized Consolidated Interest Expense as
at the end of such fiscal quarter, to be less than 2.0 to 1.

 

SECTION 7. EVENTS OF DEFAULT

 

Upon the occurrence of any of the following events:

 

(a) The Company shall fail to pay (i) any principal of any Loan when due in
accordance with the terms thereof or (ii) any interest on any Loan, or any other
amount payable hereunder, within five days after any such interest or other
amount becomes due in accordance with the terms thereof or hereof; or

 

(b) Any representation or warranty made or deemed made by the Company herein or

 

34



--------------------------------------------------------------------------------

which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or

 

(c) The Company shall default in the observance or performance of any agreement
contained in Section 6; or

 

(d) The Company shall default in any material respect in the observance or
performance of any other agreement contained in this Agreement, and such default
shall continue unremedied for a period of 30 days; or

 

(e) The Company or any of its Subsidiaries shall (i) default in any payment of
principal of or interest on any Indebtedness for more than $2,000,000 (other
than the Loans) or in the payment of any Guarantee Obligation in excess of
$2,000,000 beyond the period of grace (not to exceed 30 days), if any, provided
in the instrument or agreement under which such Indebtedness or Guarantee
Obligation was created; or (ii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or Guarantee
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, if such
default or other event or condition causes, or permits the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable; or

 

(f) (i) The Company or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or the Company or any
of its Subsidiaries shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Company or any of its
Subsidiaries any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Company or any of its Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
the Company or any of its Subsidiaries shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) the Company or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

 

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer

 

35



--------------------------------------------------------------------------------

Plan, which Reportable Event or institution of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, and, in the
case of a Reportable Event, the continuance of such Reportable Event unremedied
for ten days after notice of such Reportable Event pursuant to Section 4043(a),
(c) or (d) of ERISA is given and, in the case of the institution of proceedings,
the continuance of such proceedings for ten days after commencement thereof,
(iv) any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) any of the Company, any of its Subsidiaries or any commonly controlled
entity shall incur material liability relating to the withdrawal from any
Multiemployer Plan or the termination of any Single Employer Plan or (vi) any
other event or condition shall occur or exist, with respect to a Single Employer
Plan; provided, that in the case of each of clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could subject the Company or any of its Subsidiaries to any tax, penalty or
other liabilities that in the aggregate would be material in relation to the
business, operations, property or financial or other condition of the Company
and its Subsidiaries taken as a whole; or

 

(h) One or more judgments or decrees shall be entered against the Company or any
of its Subsidiaries involving in the aggregate a liability (to the extent not
paid or covered by insurance) of $50,000,000 or more and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within 90 days from the entry thereof; or

 

(i) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than members of the Bancroft family or any trusts for their benefit, shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of shares of Capital Stock
representing more than 35% of the total voting power of the Company, or (ii) the
board of directors of the Company shall cease to consist of a majority of
Continuing Directors;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above, automatically the Loan Commitments
shall immediately terminate and the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and any Note shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company declare the Loan Commitments to be terminated forthwith, whereupon
the Loan Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice of default to the
Company, declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and any Note to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived.

 

SECTION 8. THE ADMINISTRATIVE AGENT

 

8.1 Appointment.

 

The Lenders from time to time party to this Credit Agreement, whether as
original signatories or as Assignees pursuant to subsection 9.6, hereby
irrevocably designate and appoint

 

36



--------------------------------------------------------------------------------

JPMorgan Chase Bank as the Administrative Agent of such Lender under this
Agreement, and each such Lender irrevocably authorizes JPMorgan Chase Bank, as
the Administrative Agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

 

8.2 Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Agreement by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

8.3 Exculpatory Provisions.

 

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Company or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any Note or for any failure of the Company
to perform its obligations hereunder. The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Company.

 

8.4 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement unless
it shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and any Note in accordance with a request of the Required
Lenders, or all the Lenders

 

37



--------------------------------------------------------------------------------

where unanimity is required pursuant to subsection 9.1, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

 

8.5 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Company referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders, or all the Lenders where unanimity is required pursuant to subsection
9.1; provided that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interests of
the Lenders.

 

8.6 Non-Reliance on Administrative Agent; Other Lenders.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Company, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Company and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Company. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Company which
may come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

8.7 Indemnification.

 

The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Company and without limiting the obligation
of the Company to do so), ratably according to the respective amounts of their
original Loan Commitments, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time

 

38



--------------------------------------------------------------------------------

following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. The agreements in this subsection shall
survive the payment of the Loans and all other amounts payable hereunder.

 

8.8 Administrative Agent in Its Individual Capacity.

 

The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Company as though the
Administrative Agent were not the Administrative Agent hereunder. With respect
to its Loans made or renewed by it and any Note issued to it, the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent, and
the terms “Lender” and “Lenders” shall include the Administrative Agent in its
individual capacity.

 

8.9 Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon 10 days’ notice
to the Lenders. If the Administrative Agent shall resign as Administrative Agent
under this Agreement, then the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders which successor agent shall be
approved by the Company, whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
subsection 8.9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement.

 

8.10 Documentation Agent and Syndication Agent.

 

Neither the Documentation Agent nor the Syndication Agent shall have any duties
or responsibilities hereunder in its capacity as such.

 

SECTION 9. MISCELLANEOUS

 

9.1 Amendments and Waivers.

 

With the written consent of the Required Lenders, the Administrative Agent and
the Company may, from time to time, enter into written amendments, supplements
or modifications hereto for the purpose of adding any provisions to this
Agreement or any Note or changing in any manner the rights of the Lenders or of
the Company hereunder or thereunder or waiving, on such terms and conditions as
the Administrative Agent may specify in such instrument, any of the requirements
of this Agreement or any Note or any Default or Event of Default and its
consequences; provided, however, that (i) such amendments, supplements or
modifications may only be made pursuant to this subsection 9.1 and (ii) no such
waiver and no such amendment, supplement or modification shall (a) extend the

 

39



--------------------------------------------------------------------------------

maturity of any Loan, or reduce the rate or extend the time of payment of
interest thereon, or reduce any fee payable to the Lenders hereunder, or reduce
the principal amount of any Loan, or increase the amount or extend the
expiration date of any Lender’s Loan Commitment or amend, modify or waive any
provision of this subsection or reduce the percentage specified in the
definition of Required Lenders, or consent to the assignment or transfer by the
Company of any of its rights and obligations under this Agreement, in each case
without the written consent of each Lender affected thereby, or (b) amend,
modify or waive any provision of Section 8 without the written consent of the
then Administrative Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Company, the Lenders, the Administrative Agent and all future holders
of the Loans. In the case of any waiver, the Company, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under any Notes, and any Default or Event of Default waived shall
be deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

9.2 Notices.

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing, including by telecopy, and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or when deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed as follows in the case of the
Company and the Administrative Agent, and as set forth in Schedule 9.2 in the
case of the other parties hereto, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the Loans:

 

The Company:

  

Dow Jones & Company, Inc.

    

4300 North Rt. 1

    

South Brunswick, NJ 08852

    

Attention: Gregg Melnick

    

Facsimile: 609-520-5533

The Administrative Agent:

  

JPMorgan Chase Bank

    

Agent Bank Services Group

    

1111 Fannin Street

    

10th Floor

    

Houston, Texas 77002

    

Attention: Douglas Havel

    

Facsimile: 713-750-2878

with copy to:

  

JPMorgan Chase Bank

    

270 Park Avenue

    

New York, New York 10017

    

Attention: Peter Thauer

    

Facsimile: 212-270-4164

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsections 2.1(d), 2.2, 2.5 and 2.7 shall not be
effective until received.

 

40



--------------------------------------------------------------------------------

9.3 No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

9.4 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

9.5 Payment of Expenses and Taxes.

 

The Company agrees (a) to pay or reimburse the Administrative Agent for all its
reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and any Notes and any other documents prepared
in connection herewith, and the consummation of the transactions contemplated
hereby and thereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, (b) to pay or reimburse
each Lender and the Administrative Agent for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, any Notes and any such other documents, including, without
limitation, reasonable fees and disbursements of counsel to the Administrative
Agent and to the several Lenders, (c) to pay, indemnify, and hold each Lender
and the Administrative Agent harmless from, any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, any Notes and any such other documents, and (d) to pay,
indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever arising out of
the execution, delivery, enforcement, performance and administration of this
Agreement, or the use by the Company of the proceeds of the Loans (including,
without limitation, any such use that would result in a violation of Regulation
U or X of the Board of Governors of the Federal Reserve System) (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the Company shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. The agreements in this subsection 9.5 shall
survive repayment of the Loans and all other amounts payable hereunder.

 

41



--------------------------------------------------------------------------------

9.6 Successors and Assigns; Participations and Assignments.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that (i) the Company may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Company without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section and in accordance with applicable law (and any attempted assignment or
transfer not in accordance therewith shall be null and void).

 

(a) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) (other than
its rights with respect to Competitive Loans, assignment of which shall be
governed by paragraph (iv) below) with the prior written consent (such consent
not to be unreasonably withheld) of:

 

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, to any
other Person; and

 

(B) the Administrative Agent.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loan Commitments or Loans, the amount of the Loan Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Company shall be required if an Event of Default
has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;

 

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $4,000; and

 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the

 

42



--------------------------------------------------------------------------------

interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14, 2.15 and 9.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with, and subject to the requirements of, paragraph
(c) of this Section.

 

(iv) Any Lender may, in accordance with applicable law, at any time assign to
one or more banks or other entities (“Competitive Loan Assignees”) any
Competitive Loan owing to such Lender and any Note held by such Lender
evidencing such Competitive Loan, pursuant to a Competitive Loan Assignment
executed by the assignor Lender and the Competitive Loan Assignee (together with
a processing and recordation fee of $2,000). Upon such execution, from and after
the date of such Competitive Loan Assignment, the Competitive Loan Assignee
shall, to the extent of the assignment provided for in such Competitive Loan
Assignment, be deemed to have the same rights and benefits of payment and
enforcement with respect to such Competitive Loan and any such Note and the same
rights of setoff and obligation to share pursuant to subsection 9.7 as it would
have had if it were a Lender hereunder; provided that unless such Competitive
Loan Assignment shall otherwise specify and a copy of such Competitive Loan
Assignment shall have been delivered to the Administrative Agent for its
acceptance and recording in the Register in accordance with paragraph (b)(v)
below, the assignor thereunder shall act as collection agent for the Competitive
Loan Assignee thereunder, and the Administrative Agent shall pay all amounts
received from the Company which are allocable to the assigned Competitive Loan
and Note, if any, directly to such assignor without any further liability to
such Competitive Loan Assignee. A Competitive Loan Assignee under a Competitive
Loan Assignment shall not, by virtue of such Competitive Loan Assignment, become
a party to this Agreement or have any rights to consent to or refrain from
consenting to any amendment, waiver or other modification of any provision of
this Agreement or any related document; provided, no Competitive Loan Assignee
shall be entitled to receive any greater amount than the Lender would have been
entitled to receive in respect of the amount of the Competitive Loan Assignment
by such Lender to such Competitive Loan Assignee had no such assignment
occurred; provided, further, that (x) the assignor under such Competitive Loan
Assignment and such Competitive Loan Assignee may, in their discretion, agree
between themselves upon the manner in which such assignor will exercise its
rights under this Agreement and any related document, and (y) if a copy of such
Competitive Loan Assignment shall have been delivered to the Administrative
Agent for its acceptance and recording in the Register in accordance with
paragraph (b)(v) below, neither the principal amount of, the interest rate on,
nor the maturity date of any Competitive Loan and Note, if any, assigned to the
Competitive Loan Assignee thereunder will be modified without the written
consent of such Competitive Loan Assignee. If a Competitive Loan Assignee has
caused a Competitive Loan Assignment to be recorded in the Register in
accordance with paragraph (b)(v) below, such Competitive Loan Assignee may
thereafter, in the ordinary course of its business and in accordance with
applicable law, assign such Competitive Loan and Note, if any, to any Lender, to
any affiliate or subsidiary of such Competitive Loan Assignee or to any other
financial institution that has total assets in excess of $1,000,000,000 and that
in the ordinary course of its business extends credit of the same type as such
Competitive Loan, and the foregoing provisions of this paragraph (iv) shall
apply, mutatis mutandis, to any such assignment by a Competitive Loan Assignee.
Except in accordance with the preceding sentence, Competitive Loans and any
related Notes may not be further assigned by a Competitive Loan Assignee,
subject to any legal or regulatory requirement that the Competitive Loan
Assignee’s assets must remain under its control.

 

43



--------------------------------------------------------------------------------

(v) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Competitive Loan
Assignment and each Assignment and Acceptance delivered to it and a register
(the “Register”) for the recordation of (i) the names and addresses of the
Lenders, and the Loan Commitments of, and principal amount of the Loans owing
to, each Lender pursuant to the terms hereof from time to time, and (ii) with
respect to each Competitive Loan Assignment delivered to the Administrative
Agent, the name and address of the Competitive Loan Assignee and the principal
amount of each Competitive Loan owing to such Competitive Loan Assignee. The
entries in the Register shall be conclusive, and the Company, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(vi) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(b) (i) Any Lender may, without the consent of the Company or the Administrative
Agent and in accordance with applicable law, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Loan Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Company, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to Section 9.1(a)(ii) and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Company agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13, 2.14 and
2.15 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 9.7(a) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.12 unless such Participant complies with
Section 2.12(d).

 

(c) The Company authorizes each Lender to disclose to any Participant,
Competitive Loan Assignee or Assignee (each, a “Transferee”) and any prospective
Transferee any and all financial

 

44



--------------------------------------------------------------------------------

information in such Lender’s possession concerning the Company and its
affiliates which has been delivered to such Lender by or on behalf of the
Company pursuant to this Agreement or which has been delivered to such Lender by
or on behalf of the Company in connection with such Lender’s credit evaluation
of the Company and its affiliates prior to becoming a party to this Agreement.

 

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e) The Company, upon receipt of written notice from the relevant Lender, agrees
to issue Notes to any Lender requiring Notes to facilitate transactions of the
type described in paragraph (e) above.

 

9.7 Adjustments; Set-off.

 

If any Lender or Transferee (a “benefitted Lender”) shall at any time receive
any payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in clause (f) of
Section 7, or otherwise) in a greater proportion than any such payment to and
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefitted Lender shall purchase for
cash from the other Lenders such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefitted Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. The Company agrees that
each Lender so purchasing a portion of another Lender’s Loan may exercise all
rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.

 

(a) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Company, any such
notice being expressly waived by the Company to the extent permitted by
applicable law, upon the occurrence and continuance of an Event of Default to
set-off and apply against any indebtedness, whether matured or unmatured, of the
Company to such Lender, any amount owing from such Lender to the Company, at or
at any time after the happening of any of the above mentioned events, and the
aforesaid right of set-off may be exercised by such Lender against the Company
or against any trustee in bankruptcy, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor of
the Company, or against anyone else claiming through or against the Company or
such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender prior to the making, filing or issuance, or service
upon such Lender of, or of notice of, any such petition; assignment for the
benefit of creditors; appointment or application for the appointment of a
receiver; or issuance of execution, subpoena, order or warrant. Each Lender
agrees promptly to notify the Company and the Administrative Agent after any
such set-off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

45



--------------------------------------------------------------------------------

9.8 Counterparts.

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Company and the Administrative Agent.

 

9.9 Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.10 Integration.

 

This Agreement and any Notes represent the agreement of the Company, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in any such Notes.

 

9.11 Governing Law.

 

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

9.12 Submission To Jurisdiction; Waivers.

 

(a) The Company hereby irrevocably and unconditionally:

 

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the Courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 

(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and

 

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

 

46



--------------------------------------------------------------------------------

(b) THE COMPANY AND THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

DOW JONES & COMPANY, INC.

By:

 

/S/ CHRISTOPHER W. VIETH

--------------------------------------------------------------------------------

Name:

 

Christopher W. Vieth

Title:

 

Vice President, Chief Financial Officer and Treasurer

 

48



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK,

As Administrative Agent and as a Lender

By:

 

/S/ PETER B. THAUER

--------------------------------------------------------------------------------

Name:

 

Peter B. Thauer

Title:

 

Vice President

 

49



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:

 

/S/ THOMAS J. KANE

--------------------------------------------------------------------------------

Name:

 

Thomas J. Kane

Title:

 

Principal

 

50



--------------------------------------------------------------------------------

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

By:

 

/S/ CYNTHIA RIETSCHA

--------------------------------------------------------------------------------

Name:

 

Cynthia Rietscha

Title:

 

Vice President

 

51



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC

By:

 

/S/ RICHARD M. HEATH

--------------------------------------------------------------------------------

Name:

 

Richard M. Heath

Title:

 

Vice President,

   

Corporate Banking, USA H009

By:

 

/S/ PAUL D. BRIAMONTE

--------------------------------------------------------------------------------

Name:

 

Paul D. Briamonte

Title:

 

Director-Project Finance (USA) B374

 

52



--------------------------------------------------------------------------------

MELLON BANK, N.A.

By:

 

/S/ J. WADE BELL

--------------------------------------------------------------------------------

Name:

 

J. Wade Bell

Title:

 

Vice President

 

53



--------------------------------------------------------------------------------

HSBC BANK USA

By:

 

/S/ SANDEEP PAHWA

--------------------------------------------------------------------------------

Name:

 

Sandeep Pahwa

Title:

 

Managing Director, Sector Head

Media North America

 

54



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION

By:

 

/S/ LEO E. PAGARIGAN

--------------------------------------------------------------------------------

Name:

 

Leo E. Pagarigan

Title:

 

Senior Vice President

 

55



--------------------------------------------------------------------------------

UFJ BANK LIMITED

By:

 

/S/ GARY WEISS

--------------------------------------------------------------------------------

Name:

 

Gary Weiss

Title:

 

Vice President

 

56



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON

By:

 

/S/ BILL O’DALY

--------------------------------------------------------------------------------

Name:

 

Bill O’Daly

Title:

 

Director

By:

 

/S/ CASSANDRA DROOGAN

--------------------------------------------------------------------------------

Name:

 

Cassandra Droogan

Title:

 

Associate

 

57



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:

 

/S/ KRISTEN TALABER

--------------------------------------------------------------------------------

Name:

 

Kristen Talabar

Title:

 

Vice President

 

58



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA

By:

 

/S/ LOUIS ALDER

--------------------------------------------------------------------------------

Name:

 

Louis Alder

Title:

 

Director

 

59



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY

By:

 

/S/ ERIC DYBING

--------------------------------------------------------------------------------

Name:

 

Eric Dybing

Title:

 

Second Vice President

The Northern Trust Company

 

60



--------------------------------------------------------------------------------

SCHEDULE 1.1

 

Lender

--------------------------------------------------------------------------------

   Loan Commitment


--------------------------------------------------------------------------------

JPMORGAN CHASE BANK

   $ 35,000,000.00

BANK OF AMERICA, N.A.

   $ 35,000,000.00

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

   $ 35,000,000.00

LLOYDS TSB BANK PLC

   $ 35,000,000.00

MELLON BANK, N.A.

   $ 35,000,000.00

HSBC BANK USA

   $ 25,000,000.00

SUMITOMO MITSUI BANKING CORPORATION

   $ 25,000,000.00

UFJ BANK LIMITED

   $ 25,000,000.00

CREDIT SUISSE FIRST BOSTON

   $ 15,000,000.00

THE BANK OF NEW YORK

   $ 15,000,000.00

MERRILL LYNCH BANK USA

   $ 10,000,000.00

THE NORTHERN TRUST COMPANY

   $ 10,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 300,000,000.00     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

61



--------------------------------------------------------------------------------

SCHEDULE 9.2

 

Names and Addresses of Lenders

 

JPMorgan Chase Bank

270 Park Avenue

New York, New York 10017

Attention: Peter Thauer

Facsimile: 212-270-4164

Bank of America, N.A.

Entertainment and Media Group

335 Madison Avenue

New York, NY 10017

Attention: Thomas J. Kane

Facsimile: 212-503-7173

Bank of Tokyo-Mitsubishi Trust Company

1251 Avenue of the Americas, 12th Floor

New York, NY 10020

Attention: William Derasmo

Facsimile: 212-782-6445

Lloyds TSB Bank plc

575 Fifth Avenue, 17th Floor

New York, NY 10017

Attention: Windsor Davies

Facsimile: 212-930-5098

Mellon Bank, N.A.

3 Mellon Center, 12th Floor

Pittsburgh, PA 15259

Attention: Sannford Richards

Facsimile: 412-209-6118

HSBC Bank USA

452 Fifth Avenue

New York, NY 10018

Attention: Diane Zieske

Facsimile: 212-525-2479

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attention: Leo E. Pagarigan

Facsimile:

UFJ Bank Limited

New York Branch

55 East 52nd Street

New York, NY 10055

Attention: Garry Weiss

 

62



--------------------------------------------------------------------------------

Facsimile:

Credit Suisse First Boston

Eleven Madison Avenue

New York, NY 10010-8629

Attention: Cassandra Droogan

Facsimile:

The Bank of New York

One Wall Street

New York, NY 10286

Attention: Trisha E. Hardy

Facsimile: 212-635-8595

Merrill Lynch Bank USA

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

Attention: Butch Alder

Facsimile: 801-521-6466

The Northern Trust Company

50 S. LaSalle Street, 11th Floor

Chicago, IL 60675

Attention: Laura Watzke

Facsimile: 312-630-6062

 

63